EXHIBIT 10.5

NOTE: THIS IS A COMPOSITE TEXT OF THE CREDIT AGREEMENT

AS AMENDED AND EXTENDED AS OF MAY 31, 2012, AND REFLECTS

ASSIGNMENTS OF COMMITMENTS EFFECTIVE AS OF SUCH DATE.

THIS HAS BEEN PREPARED FOR INFORMATIONAL PURPOSES ONLY

U.S. $2,000,000,000

CREDIT AGREEMENT

Dated as of April 1, 2011

(as amended as of May 31, 2012)*

Among

MONSANTO COMPANY

and

THE FOREIGN SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO

as Borrowers,

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

CITIBANK, N.A.

and

BANK OF AMERICA, N.A.

as Co-Syndication Agents,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

THE ROYAL BANK OF SCOTLAND PLC,

THE BANK OF TOKYO—MITSUBISHI UFJ, LTD.,

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Co-Lead Arrangers and Joint Bookrunners

 

* 

Initially designated as “Four-Year Credit Agreement.”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01.    Certain Defined Terms

     1   

SECTION 1.02.    Computation of Time Periods

     20   

SECTION 1.03.    Accounting Terms

     20   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     20   

SECTION 2.01.    The Revolving Credit Advances

     20   

SECTION 2.02.    Making the Revolving Credit Advances

     21   

SECTION 2.03.    The Competitive Bid Advances

     22   

SECTION 2.04.    The Swing Line Advances

     25   

SECTION 2.05.    Making the Swing Line Advances; Refunding of Swing Line
Advances

     26   

SECTION 2.06.    Letters of Credit

     27   

SECTION 2.07.    Fees

     30   

SECTION 2.08.    Optional Termination or Reduction of the Commitments

     30   

SECTION 2.09.    Repayment of Revolving Credit Advances

     30   

SECTION 2.10.    Interest on Revolving Credit and Swing Line Advances;
Regulation D Compensation

     31   

SECTION 2.11.    Certain Interest Rate Determinations

     32   

SECTION 2.12.    Optional Conversion of Revolving Credit Advances

     33   

SECTION 2.13.    Optional Prepayments of Revolving Credit and Swing Line
Advances

     33   

SECTION 2.14.    Increased Costs

     34   

SECTION 2.15.    Illegality

     36   

SECTION 2.16.    Payments and Computations

     37   

SECTION 2.17.    Taxes

     38   

SECTION 2.18.    Sharing of Payments, Etc

     40   

SECTION 2.19.    Use of Proceeds

     40   

SECTION 2.20.    Increase in Aggregate Commitments

     40   

SECTION 2.21.    Extension of Termination Date

     42   

SECTION 2.22.    Evidence of Debt

     44   

SECTION 2.23.    Foreign Subsidiary Borrowers

     45   

SECTION 2.24.    Foreign Currency Exchange Rate

     45   

SECTION 2.25.    Replacement of Lenders

     46   

SECTION 2.26.    Defaulting Lenders

     46   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     48   

SECTION 3.01.    Conditions Precedent to Effectiveness of Sections 2.01, 2.03,
2.04 and 2.06

     48   

SECTION 3.02.    Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit

                                     Issuance, Commitment Increase and Extension
Date

     49   

SECTION 3.03.    Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers

     50   

SECTION 3.04.    Conditions Precedent to Each Competitive Bid Borrowing

     51   

 

i



--------------------------------------------------------------------------------

     Page  

SECTION 3.05.    Determinations Under Section 3.01

     52   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     52   

SECTION 4.01.    Representations and Warranties of the Borrowers

     52   

SECTION 4.02.    Representation and Warranty of the Lenders

     53   

ARTICLE V COVENANTS OF BORROWERS

     53   

SECTION 5.01.    Affirmative Covenants

     53   

SECTION 5.02.    Negative Covenants

     55   

SECTION 5.03.    Financial Covenant

     57   

ARTICLE VI EVENTS OF DEFAULT

     57   

SECTION 6.01.    Events of Default

     57   

ARTICLE VII THE AGENT

     59   

SECTION 7.01.    Authorization and Action

     59   

SECTION 7.02.    Agent’s Reliance, Etc

     60   

SECTION 7.03.    Agents and Affiliates

     60   

SECTION 7.04.    Lender Credit Decision

     60   

SECTION 7.05.    Indemnification

     61   

SECTION 7.06.    Successor Agent

     61   

SECTION 7.07.    Other Agents

     61   

ARTICLE VIII GUARANTY

     61   

SECTION 8.01.    Guaranty

     61   

SECTION 8.02.    Guaranty of Payment

     62   

SECTION 8.03.    No Discharge or Diminishment of Guaranty

     62   

SECTION 8.04.    Defenses Waived

     62   

SECTION 8.05.    Rights of Subrogation

     63   

SECTION 8.06.    Reinstatement; Stay of Acceleration

     63   

SECTION 8.07.    Information

     63   

SECTION 8.08.    Taxes

     63   

SECTION 8.09.    Liability Cumulative

     63   

ARTICLE IX MISCELLANEOUS

     64   

SECTION 9.01.    Amendments, Etc

     64   

SECTION 9.02.    Notices, Etc

     64   

SECTION 9.03.    No Waiver; Remedies

     66   

SECTION 9.04.    Costs and Expenses

     67   

SECTION 9.05.    Right of Set-off

     68   

SECTION 9.06.    Binding Effect

     68   

SECTION 9.07.    Assignments and Participations

     68   

SECTION 9.08.    Confidentiality

     71   

SECTION 9.09.    Governing Law

     71   

SECTION 9.10.    Execution in Counterparts

     71   

 

ii



--------------------------------------------------------------------------------

     Page  

SECTION 9.11.    Jurisdiction, Etc

     71   

SECTION 9.12.    USA PATRIOT Act

     72   

SECTION 9.13.    Waiver of Jury Trial

     72   

SECTION 9.14.    Conversion of Currencies

     72   

SECTION 9.15.    Markit Data

     72   

SECTION 9.16.    Integration

     74   

SECTION 9.17.    No Fiduciary Duty

     74   

 

iii



--------------------------------------------------------------------------------

Schedules

    

Schedule I

  –    List of Applicable Lending Offices

Schedule II

  –    Mandatory Cost Formula

Schedule 3.01(b)

  –    Disclosed Litigation

Exhibits

    

Exhibit A–1

  –    Form of Revolving Credit Note

Exhibit A–2

  –    Form of Competitive Bid Note

Exhibit A–3

  –    Form of Swing Line Note

Exhibit B–1

  –    Form of Notice of Revolving Credit Borrowing

Exhibit B–2

  –    Form of Notice of Competitive Bid Borrowing

Exhibit C

  –    Form of Assignment and Acceptance

Exhibit D

  –    Form of Assumption Agreement

Exhibit E

  –    Form of Notice of Extension of Termination Date

Exhibit F-1

  –    Form of Borrowing Subsidiary Agreement

Exhibit F-2

  –    Form of Borrowing Subsidiary Termination

Exhibit F-3

  –    Matters to be Covered by Foreign Subsidiary Opinion

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT† (this “Agreement”), dated as of April 1, 2011‡, among MONSANTO
COMPANY, a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers (as hereinafter defined) from time to time party hereto, the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent, J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as co-lead arrangers and
joint bookrunners (collectively, in such capacity, the “Lead Arrangers”),
CITIBANK, N.A. (“Citibank”) and BANK OF AMERICA, N.A. (“Bank of America”)
(collectively, the “Syndication Agents”), as co-syndication agents, and BARCLAYS
BANK PLC, GOLDMAN SACHS BANK USA, THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF
TOKYO—MITSUBISHI UFJ, LTD. and MORGAN STANLEY SENIOR FUNDING, INC.
(collectively, the “Documentation Agents”), as co-documentation agents. The
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounting Changes” has the meaning specified in Section 1.03.

“Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a Swing
Line Advance.

“Affected Lender” has the meaning specified in Section 2.15(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” means JPMorgan, together with its affiliates, as the administrative
agent for the Lenders under this Agreement and the Notes, together with any of
its successors; it being understood that matters concerning Euro Advances will
be administered by J.P. Morgan Europe Limited and therefore all notices
concerning such Advances will be required to be given at the office of J.P.
Morgan Europe Limited specified in Section 9.02.

 

† 

Initially designated as “Four-Year Credit Agreement.”

‡ 

Reflecting amendments set forth in the First Amendment to Credit Agreement, and
the Lenders’ consents to extension of the Termination Date and assignment of
Commitments, all effective as of May 31, 2012.



--------------------------------------------------------------------------------

“Agent’s Office” means the office of the Agent specified in Section 9.02 or such
other office as may be specified from time to time by the Agent as its funding
and payment office by written notice to the Parent Borrower and the Lenders;
provided that, with respect to Euro Advances, “Agent’s Office” shall mean the
office of the Agent at J.P. Morgan Europe Limited, 125 London Wall, London EC2Y
5AJ, United Kingdom, Attention: Sue Dalton.

“Aggregate Amount of Financing Outstanding” at any time means the aggregate
amount of proceeds received in connection with a Receivables Financing, less
(a) any amounts collected in connection with the accounts receivable sold,
conveyed or otherwise transferred pursuant to such financing (except for any
such amounts which are deemed to be reinvested by the financing source in
additional receivables under the financing program) and (b) the amount of any
defaulted accounts receivable the uncollectibility of which is a risk assumed by
the transferee of such accounts receivable.

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning specified in Section 9.14(b).

“Applicable Creditor” has the meaning specified in Section 9.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Rate” means, for any day with respect to (a) any Eurocurrency Rate
Advances, a rate per annum equal to the Credit Default Swap Spread in effect for
Eurocurrency Rate Advances on such day, (b) any Base Rate Advances, a rate per
annum (to be not less than 0%) equal to the Credit Default Swap Spread in effect
for Base Rate Advances on such day less 1.0% or (c) with respect to the undrawn
fee payable pursuant to Section 2.07(a), a rate per annum corresponding to the
Public Debt Ratings in effect on such date of determination as set forth in the
Pricing Grid below. The Credit Default Swap Spread will be determined, as to
each Eurocurrency Rate Advance, on the second Business Day prior to the first
day of the Interest Period of such Eurocurrency Rate Advance (and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Rate Advance), and, in the case of any Eurocurrency Rate Advance having an
Interest Period of greater than three months, at the end of each successive
three-month period during such Interest Period, with such Credit Default Swap
Spread, as so determined, to be in effect as to such Eurocurrency Rate Advance
for each day commencing with the first day of the applicable Interest Period
until subsequently re-determined in accordance with the foregoing. The Credit
Default Swap Spread will be determined as to Base Rate Advances initially on the
Effective Date and thereafter on the first Business Day of each succeeding
calendar quarter. If at any time the Credit Default Swap Spread cannot be
determined, the Parent Borrower and the Lenders shall negotiate in good faith
(for a period of up to thirty days after the Credit Default Swap Spread becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Rate for Eurocurrency Rate
Advances and Base Rate Advances. The Applicable Rate for Eurocurrency Rate
Advances and Base Rate Advances for any day which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Credit
Default Swap Spread. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Rate for Eurocurrency Rate Advances and Base
Rate Advances for any day subsequent to the end of the

 

2



--------------------------------------------------------------------------------

Negotiation Period shall be a rate per annum equal to the “Maximum Applicable
Rate” set forth in the pricing grid (the “Pricing Grid”) set forth below
corresponding to the Public Debt Ratings (as defined below) in effect on such
date of determination. Notwithstanding the foregoing, the Applicable Rate for
Eurocurrency Rate Advances and Base Rate Advances in effect at any time shall
not be less than the “Minimum Applicable Rate” (less 1% in the case of Base Rate
Advances, but not less than 0%), and shall not exceed the “Maximum Applicable
Rate” (less 1% in the case of Base Rate Advances, but not less than 0%),
corresponding to the Public Debt Ratings in effect on such date of determination
as set forth in the Pricing Grid below.

 

PRICING GRID

 

      Level 1    Level 2    Level 3    Level 4          

Public Debt

Ratings

S&P/Moody’s

   Greater than or equal to AA-
or Aa3   

Greater than or

equal to A+ or A1

but less than Level 1

  

Greater than or equal

to A or A2 but less

than Level 2

   Less than Level 3

Minimum

Applicable Rate

   0.50% per annum    0.625% per annum    0.75% per annum    1.0% per annum

Maximum

Applicable Rate

   1.50% per annum    1.625% per annum    1.75% per annum    2.0% per annum

Undrawn Fee

   0.07% per annum    0.08% per annum    0.10% per annum    0.125% per annum

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Extending Lender” has the meaning specified in Section 2.21(c).

“Assuming Increasing Lender” has the meaning specified in Section 2.20(b).

“Assumption Agreement” has the meaning specified in Section 2.20(c).

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect (computed
after giving effect to any Competitive Bid Reduction) over (b) such Lender’s
Extensions of Credit (other than Competitive Bid Advances) then outstanding;
provided that, in calculating any Lender’s Extensions of Credit for purposes of
Section 2.07(a), the aggregate principal amount of Swing Line Advances then
outstanding shall be deemed to be zero.

 

3



--------------------------------------------------------------------------------

“Bank of America” has the meaning specified in the preamble hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a) the Prime Rate in effect on such day, (b)  1/2 of one percent per annum
above the Federal Funds Rate and (c) the Eurocurrency Rate for a Eurocurrency
Rate Advance with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that the Eurocurrency Rate for any day shall be based on the rate
appearing on the relevant Page of the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day or, if such day is not a Business Day, the immediately
preceding Business Day. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by JPMorgan as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan in
connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or such Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate, or such Eurocurrency Rate, respectively.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(i).

“Borrowers” means the Parent Borrower and the Foreign Subsidiary Borrowers.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Bid Borrowing or a
Swing Line Borrowing.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F-2.

“Business Day” means a day that (a) is not a Saturday or a Sunday and
(b) (i) when used in connection with a Euro Advance, is a TARGET Settlement Day,
(ii) when used in connection with an Advance denominated in Dollars, is a day on
which commercial banks in New York City are not authorized or required to close
and (iii) when used in connection with matters not relating to Advances, is a
day on which commercial banks in New York City are not authorized or required to
close, provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Rate Advances,
such day is also a day for trading by and between banks in deposits in Dollars
and Euros in the London interbank eurocurrency market.

 

4



--------------------------------------------------------------------------------

“Calculation Date” means the last Business Day of each calendar month (or any
other day selected by the Agent when an Event of Default has occurred and is
continuing (each, an “Optional Calculation Date”)); provided that (a) the second
Business Day preceding each Borrowing date with respect to any Eurocurrency Rate
Advance shall also be a “Calculation Date”, (b) the second Business Day
preceding each date on which any Eurocurrency Rate Advance is extended or
rolled-over shall also be a “Calculation Date”, (c) each Borrowing date with
respect to any other Advance made hereunder shall also be a “Calculation Date”
and (d) the date of issuance, amendment, renewal or extension of a Letter of
Credit shall also be a Calculation Date.

“Citibank” has the meaning specified in the preamble hereto.

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Revolving Credit Advances and participate in Swing Line Advances and
Letters of Credit in an aggregate principal and/or face amount not to exceed
(a) the amount set forth opposite such Lender’s name on the signature pages
hereof, (b) if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c), in each case, as such amounts may be changed from time to time
pursuant to the terms hereof (including as such amounts may be reduced pursuant
to Section 2.08, increased pursuant to Section 2.20 or Section 2.21 or extended
pursuant to Section 2.21). The original aggregate amount of the Commitments is
$2,000,000,000.

“Commitment Date” has the meaning specified in Section 2.20(b).

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Period” means the period commencing on the Effective Date and ending
on the Termination Date.

“Communications” has the meaning specified in Section 9.02(b).

“Competitive Bid Advance” means an advance by a Lender to the Parent Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Parent Borrower under the competitive bidding procedure described in
Section 2.03.

“Competitive Bid Note” means a promissory note of the Parent Borrower of a
Competitive Bid Advance payable to the order of any Lender, in substantially the
form of Exhibit A-2 hereto, evidencing the indebtedness of the Parent Borrower
to such Lender resulting from such Competitive Bid Advance made by such Lender.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that any Borrower furnishes to any
Agent or any Lender which information is non-public, confidential or proprietary
in nature, but does not include any such information (a) that is or becomes
generally available to the public other than as the result of an unauthorized
disclosure by any Agent or any Lender or (b) that is or becomes available to
such Agent or such Lender from a source other than a Borrower and such Agent or
such Lender had no reason to believe that such source did not have legitimate
possession of such information or such source was under any obligation to keep
such information confidential.

“Consenting Lender” has the meaning specified in Section 2.21(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Assets” at any time, means, the amount of total assets after
deducting therefrom all current liabilities all as set forth on the most recent
annual or quarterly consolidated balance sheet of the Parent Borrower delivered
pursuant to Section 5.01(f) and computed in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.11 or 2.12.

“Credit Default Swap Spread” means, at any determination date, the credit
default swap spread applicable to senior unsecured debt of the Parent Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement interpolated for a period to the Termination Date (or if the
Termination Date is less than one year from such determination date, the credit
default swap spread applicable to senior unsecured debt of the Parent Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement with a maturity of one year), determined as of the close of business
on the Business Day immediately preceding such determination date, as
interpolated and reported by Markit Group Limited or any successor thereto.

“Credit Party” means the Agent, each Issuing Lender, any Swing Line Lender or
any other Lender.

“Data Provider” has the meaning specified in Section 9.15(b).

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect

 

6



--------------------------------------------------------------------------------

guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, provided, that, if such Person has not assumed or become liable
for the payment of such Debt, it shall be taken into account only to the extent
of the book value or fair market value, whichever is greater, of the property
subject to such Lien.

“Debt for Borrowed Money” means, without duplication, at any date, (a) the
aggregate principal amount of long-term and short-term debt of the Parent
Borrower and its Consolidated Subsidiaries as set forth opposite the applicable,
or any like, captions on the most recent annual or quarterly consolidated
balance sheet of the Parent Borrower delivered pursuant to Section 5.01(f) and
computed in accordance with GAAP, (b) with respect to a Receivables Financing
which is not a Limited Recourse Receivables Financing, the aggregate amount of
receivables the collection of which has been guaranteed by the Parent Borrower
or its Material Subsidiaries or in respect of which the Parent Borrower or any
Material Subsidiary has an indemnification obligation to the financing party and
(c) all debt of others referred to in clause (a) above guaranteed directly or
indirectly in any manner by the Parent Borrower or any Consolidated Subsidiary,
all as reflected on the most recent financial statements of the Parent Borrower
delivered pursuant to Section 5.01(f) and computed in accordance with GAAP;
provided that (i) in the case of a lease of property or a loan from a
Governmental Authority in connection with an arrangement that provides tax or
other similar benefits to the Parent Borrower or its Consolidated Subsidiaries,
if the Parent Borrower or its Consolidated Subsidiaries holds a related
financial asset which provides the exclusive source of payment for the lease or
loan obligations, such obligations shall not be included as Debt for Borrowed
Money to the extent that such financial asset pays for such obligations and the
Parent Borrower or its Consolidated Subsidiaries did not pay for such financial
asset and (ii) no amount of a Limited Recourse Receivables Financing shall be
considered as Debt for Borrowed Money to the extent that it is non-recourse to
the Parent Borrower or its Material Subsidiaries or arises in connection with
Standard Securitization Undertakings.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advance, (ii) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination

 

7



--------------------------------------------------------------------------------

that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit (other
than, in the case of such other agreements, to the extent such Lender’s notice
or public statement of non-compliance is due to the applicable debtor’s breach
thereunder or as a result of such Lender’s good faith dispute with respect to
its funding obligations thereunder), (c) has failed, within three Business Days
after written request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Advances and participations in
then outstanding Letters of Credit and Swing Line Advances under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Agent, or (d) has become the
subject of a Bankruptcy Event.

“Designated Amount” has the meaning specified in Section 2.21(c).

“Designated Increase” has the meaning specified in Section 2.20(b).

“Designated User” means a Person designated as such by a Lender or the Agent in
connection with Section 9.15.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Documentation Agents” has the meaning specified in the preamble hereto.

“Dollar Advances” has the meaning specified in Section 2.01.

“Dollar Equivalent” means, with respect to an amount in Euros on any date, the
amount of Dollars that may be purchased with such currency at the Spot Exchange
Rate (determined as of the most recent Calculation Date) with respect to such
currency at such date.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person approved by the Agent and each Issuing Lender and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with Section 9.07, the Parent Borrower, such approvals not to be
unreasonably withheld or delayed; provided that the Parent Borrower shall be
deemed to have provided such approval unless the Parent Borrower shall object in
writing to the Agent within ten Business Days after receiving notice of such
proposed assignment; provided, further, that neither the Parent Borrower nor an
Affiliate of the Parent Borrower shall qualify as an Eligible Assignee.

 

8



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, Environmental Permit or Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
environment, including, without limitation, (a) by any Governmental Authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or written judicial
policy or guidance that is publicly available, in each case relating to
pollution or protection of the environment, health and safety as they relate to
harmful or deleterious substances or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of harmful or deleterious substances.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Parent Borrower’s controlled group, or under common control with
the Parent Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of the Parent Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Parent Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan; or (h) a Foreign Plan
Event.

“Euro” or “€” mean the official non-legacy currency denominated as the Euro and
constituting legal tender for the payment of public and private debts in the
participating member states of the European Union.

“Euro Advances” has the meaning specified in Section 2.01.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States, as
in effect from time to time.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Parent Borrower and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or otherwise on
such screen) as the London interbank offered rate for deposits in Dollars or
Euros, as applicable, at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, the Agent
shall, subject to the provisions of Section 2.11, determine the rate on the
basis of the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or Euros, as applicable, are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s ratable share of an amount equal to such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System of the United States (or
any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System of the United
States in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances or LIBO Rate Advances is determined) having a term
equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.21(b).

“Extension Request Date” has the meaning specified in Section 2.21(a).

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate outstanding principal amount of all Revolving
Credit Advances denominated in Dollars held by such Lender, (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of all
Revolving Credit Advances denominated in Euros held by such Lender, (c) the
aggregate outstanding principal amount of all Competitive Bid Advances held by
such Lender, (d) such Lender’s Percentage of the L/C Obligations then
outstanding and (e) such Lender’s Percentage of the aggregate outstanding
principal amount of Swing Line Advances.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.

“First Amendment Effective Date” means May 31, 2012.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Foreign Borrower Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Advances and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Foreign Subsidiary Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Advances and all other obligations and liabilities of the Foreign Subsidiary
Borrowers to any Agent, any Issuing Lender or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the Letters of Credit or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Agents
or to any Lender that are required to be paid by any Foreign Subsidiary Borrower
pursuant hereto) or otherwise.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by the Parent Borrower or any ERISA
Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
or registration with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (C) the failure of any Foreign Plan to comply in
all material respects with any provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Foreign Subsidiary Borrower” means any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23 that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Subsidiary Opinion” means, with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Agent and the Lenders covering the matters set forth on Exhibit
F-3, with such assumptions, qualifications and deviations therefrom as the Agent
shall approve (such approval not to be unreasonably withheld).

 

11



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination, subject to the procedures set
forth in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranty” means the guaranty of the Parent Borrower set forth in Article VIII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant (or any words of similar import) under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.20(a).

“Increasing Lender” has the meaning specified in Section 2.20(b).

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the confidential information memorandum dated
March 2011 (including all exhibits and attachments thereto) used by the Agent in
connection with the syndication of the Commitments, as up-dated from time to
time by any subsequent filings by the Parent Borrower with the Securities and
Exchange Commission.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the relevant Borrower pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months or, if available to all Lenders,
nine months, as the relevant Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

12



--------------------------------------------------------------------------------

(a) no Borrower may select any Interest Period that ends after the Termination
Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on the last day of a
calendar month or on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated and rulings issued thereunder.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender” means JPMorgan, Citibank, Bank of America and any other Lender
selected by the Parent Borrower and approved by the Agent that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“JPMorgan” has the meaning specified in the preamble hereto.

“Judgment Currency” has the meaning specified in Section 9.14(b).

“L/C Fee Payment Date” means (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Commitment Period.

“L/C Issuer Obligation” means the obligation of an Issuing Lender, upon agreeing
to a Letter of Credit issuance request from a Borrower, to issue such Letter of
Credit pursuant to Section 2.06 in an aggregate face amount for all Issuing
Lenders at any one time outstanding not to exceed $150,000,000. No Issuing
Lender shall have any obligation to issue a Letter of Credit upon request by any
Borrower, but shall, upon receipt of such request, decide, in its sole
discretion whether to issue such requested Letter of Credit.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.06(e).

 

13



--------------------------------------------------------------------------------

“L/C Participants” means all the Lenders other than the Issuing Lender.

“Lead Arrangers” has the meaning specified in the preamble hereto.

“Lenders” means the Initial Lenders, each Assuming Increasing Lender that shall
become a party hereto pursuant to Section 2.20, each Assuming Extending Lender
that shall become a party hereto pursuant to Section 2.21 and each Person that
shall become a party hereto pursuant to Section 2.14, Section 2.15 or
Section 9.07.

“Letters of Credit” has the meaning specified in Section 2.06(a).

“Leverage Ratio” of the Parent Borrower means the ratio of Consolidated Debt for
Borrowed Money of the Parent Borrower and its Consolidated Subsidiaries to Total
Capital of the Parent Borrower and its Consolidated Subsidiaries.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or otherwise on such screen) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the Agent shall, subject to the provisions of Section 2.11,
determine the rate on the basis of the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be the Reference Banks’ respective ratable shares of such Borrowing
if such Borrowing were to be a Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period.

“LIBO Rate Advance” has the meaning specified in Section 2.03(a)(i).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the effect of
security, including, without limitation, the lien or retained security title of
a conditional vendor.

“Limited Recourse Receivables Financing” means a Receivables Financing with a
customary market structure and with limited or no recourse to the Parent
Borrower and its Subsidiaries, other than through the provision of Standard
Securitization Undertakings.

“Mandatory Cost” means, in relation to any Advance, the cost as calculated by
the Agent in accordance with Schedule II imputed to each Lender participating in
such Advance of compliance with the mandatory liquid assets requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions), or the European
Central Bank during the applicable Interest Period, expressed as a percentage.

“Markit” has the meaning specified in Section 9.15(a).

“Markit Data” has the meaning specified in Section 9.15(a).

 

14



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower or the Parent Borrower
and its Consolidated Subsidiaries taken as a whole or (b) the ability of any
Borrower to perform its obligations under this Agreement or any Note.

“Material Subsidiary” means, at any time, a domestic Consolidated Subsidiary of
the Parent Borrower having (i) at least 10% of the total Consolidated assets of
the Parent Borrower and its Subsidiaries (determined as of the last day of the
most recent fiscal quarter of the Parent Borrower) or (ii) at least 10% of the
Consolidated net sales of the Parent Borrower and its Subsidiaries for the
twelve month period ending on the last day of the most recent fiscal quarter of
the Parent Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and at least one Person other than the Parent
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Parent Borrower or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Negotiation Period” has the meaning specified in the definition of “Applicable
Rate”.

“Non-Consenting Lender” has the meaning specified in Section 2.21(a).

“Non-Recourse Debt” means Debt of a Person: (a) as to which neither the Parent
Borrower nor any Subsidiary (other than a Receivables Subsidiary) provides any
credit support of any kind or is directly or indirectly liable (as a guarantor
or otherwise) and (b) which does not provide any recourse against any of the
assets of the Parent Borrower or any Subsidiary (other than a Receivables
Subsidiary). Notwithstanding the foregoing, the provision of Standard
Securitization Undertakings in connection with a Receivables Financing shall not
invalidate the status of the Debt of such Receivables Subsidiary that otherwise
constitutes Non-Recourse Debt pursuant to the terms of this definition.

“Note” means a Revolving Credit Note, a Competitive Bid Note or a Swing Line
Note.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“Notice of Extension of Termination Date” means a Notice of Extension of
Termination Date substantially in the form of Exhibit E.

 

15



--------------------------------------------------------------------------------

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a)(i).

“Obligated Party” has the meaning specified in Section 8.02.

“Optional Calculation Date” has the meaning set forth in the definition of
“Calculation Date”.

“Other Taxes” has the meaning specified in Section 2.17(b).

“Parent Borrower” has the meaning specified in the preamble hereto.

“Parent-of-a-Lender” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Patriot Act” has the meaning specified in Section 9.12.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Advances then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Advances then outstanding, provided, that, in the event that the
Revolving Credit Advances are paid in full prior to the reduction to zero of the
Total Extensions of Credit, the Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit (other than
Competitive Bid Advances) shall be held by the Lenders on a comparable basis.
Notwithstanding the foregoing, in the case of Section 2.26 when a Defaulting
Lender shall exist, Percentages shall be determined without regard to any
Defaulting Lender’s Commitment.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Pricing Grid” has the meaning specified in the definition of “Applicable Rate”.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate will be set in
accordance with Level 4 under the definition of “Applicable Rate”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Rate shall be based upon the higher rating (it
being understood that Level 1 is the highest Level and Level 4 is

 

16



--------------------------------------------------------------------------------

the lowest Level), provided that if the lower of such ratings is more than one
level below the higher of such ratings, then the Applicable Rate shall be based
on the rating that is one level above the lower of such ratings; and (d) if any
rating established by S&P or Moody’s shall be changed (other than as a result of
a change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change and until the date which immediately precedes the date
on which the next change is first announced. If the rating system of S&P or
Moody’s shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Parent Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
with the desired result that the criteria for determining Applicable Rate shall
be substantially the same after such amendment as it was before such changed
ratings system or such unavailability of ratings from such rating agency.
Pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating from the other rating agency; provided
that if, at any time, no rating is available from a rating agency or any other
nationally recognized statistical rating organization designated by the Parent
Borrower and approved in writing by the Agent, the Applicable Rate shall be set
at the Level most recently in effect for the thirty days following the date when
the last available rating became unavailable and thereafter the Applicable Rate
shall be set at Level 4.

“Receivables Financing” means any financing pursuant to which the Parent
Borrower or any Material Subsidiary of the Parent Borrower may sell, convey,
participate or otherwise transfer to a Receivables Subsidiary or any other
Person, or grant a security interest in, any accounts receivable (and related
assets) of the Parent Borrower or such Material Subsidiary.

“Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly owned
Subsidiary formed in connection with a Receivables Financing, (a) which engages
in no activities other than in connection with Receivables Financing or in
business or activities incidental or related thereto, (b) which has no Debt
other than Non-Recourse Debt, (c) with respect to which neither the Parent
Borrower nor any of its Subsidiaries has any obligations (including any
obligation to maintain or preserve its financial condition or cause it to
achieve certain levels of operating results) other than the Standard
Securitization Undertakings and (d) for which the Agent shall have received an
officer’s certificate from the Parent Borrower certifying the foregoing.

“Reference Banks” means JPMorgan, Citibank and Bank of America; provided that
the Parent Borrower may at any time substitute another Lender as one of the
Reference Banks, but such substitution shall terminate after 30 days if within
such period the Required Lenders shall have notified the Agent of their
objection to such substitution.

“Refunded Swing Line Advances” has the meaning specified in Section 2.05(b).

“Register” has the meaning specified in Section 9.07(c).

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the Issuing Lender pursuant to Section 2.06(e) for amounts drawn under Letters
of Credit issued for the account of such Borrower.

“Required Lenders” means, at any time, Lenders holding more than 50%
(represented as a fraction for purposes of the proviso) of the Total Commitments
then in effect or, if the Commitments have been terminated, the Total Extensions
of Credit then outstanding; provided

 

17



--------------------------------------------------------------------------------

that, in accordance with Section 2.26(b), the portion of the Total Commitments
of, and the portion of the Total Extensions of Credit held or deemed held by,
any Defaulting Lender shall be excluded from both the numerator and the
denominator for purposes of making a determination of the Lenders constituting
Required Lenders.

“Reset Date” has the meaning specified in Section 2.24(a).

“Revolving Credit Advance” means an advance (other than a Swing Line Advance) in
Dollars or Euros by a Lender to any Borrower as part of a Revolving Credit
Borrowing and refers to a Base Rate Advance (in the case of Dollar Advances) or
a Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made to such Borrower by such Lender.

“S&P” means Standard & Poor’s Rating Services LLC.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent
Borrower or any ERISA Affiliate and no Person other than the Parent Borrower and
the ERISA Affiliates or (b) was so maintained and in respect of which the Parent
Borrower or any ERISA Affiliate could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

“Spot Exchange Rate” means, on any day, with respect to Euros, the spot rate of
exchange at which Dollars are offered for Euros in London that appears at 11:00
A.M., London time, on the applicable display page on the Reuters Service (or
such other page as may replace such page on such service for the purpose of
displaying the spot rate of exchange in London for the conversion of Euros into
Dollars). For purposes of determining the Spot Exchange Rate in connection with
a Euro Advance, such spot exchange rate shall be determined as of the
Calculation Date for such Advance with respect to transactions in Euros that
will settle on the date of such Advance.

“Standard Securitization Undertakings” means the (x) representations,
warranties, covenants, indemnities and performance guarantees of the Parent
Borrower or any of its Subsidiaries to a Receivables Subsidiary or
(y) indemnification or similar obligations (concerning the failure to contribute
account receivables meeting the requirements of the applicable Receivables
Financing (but not concerning any loss with respect to collection in respect of
such account receivables)) or servicing or similar obligations that are entered
into by the Parent Borrower or any of its Subsidiaries (other than a Receivables
Subsidiary), in each case, that are customary in securitization transactions for
accounts receivable.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or other entity of which (or in which) more
than 50% of (a) the issued and outstanding capital stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity
(irrespective of whether at the time capital stock of any other class or classes
or other

 

18



--------------------------------------------------------------------------------

ownership interests of such corporation, partnership or other entity shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such limited liability company,
partnership or joint venture or (c) the beneficial interest in such trust, in
each case, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

“Swing Line Advances” has the meaning specified in Section 2.04(a).

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.04.

“Swing Line Commitment” means the obligation of each Swing Line Lender to make
Swing Line Advances pursuant to Section 2.04 in an aggregate principal amount
for all Swing Line Lenders at any one time outstanding not to exceed
$150,000,000.

“Swing Line Lender” means each of JPMorgan, Citibank and Bank of America, in its
capacity as a lender of Swing Line Advances.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
order of any Swing Line Lender, in substantially the form of Exhibit A-3 hereto,
evidencing the aggregate indebtedness of the Parent Borrower to such Lender
resulting from the Swing Line Advances made by such Lender.

“Swing Line Participation Amount” has the meaning specified in Section 2.05(c).

“Syndication Agents” has the meaning specified in the preamble hereto.

“TARGET Settlement Day” means any day on which the Trans-European Automated Real
Time Gross Settlement Express Transfer System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Agent to be a suitable replacement) is open for settlement of payment in Euro.

“Taxes” has the meaning specified in Section 2.17(a).

“Termination Date” means the earlier of (a) April 1, 2016, subject to the
extension thereof pursuant to Section 2.21, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.08 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender with
respect to any requested extension pursuant to Section 2.21 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Total Capital” of the Parent Borrower means, at any date, the sum of
(a) Consolidated Debt for Borrowed Money of the Parent Borrower, plus (b) total
shareholders’ equity of the Parent Borrower, as of the last day of the most
recently ended fiscal quarter for which the Parent Borrower has or is required
hereunder to have delivered its financial statements.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect.

“Total Extensions of Credit” means, at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

 

19



--------------------------------------------------------------------------------

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“United States” has the meaning specified in Section 2.17(d).

“United States person” has the meaning specified in Section 2.17(d).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods . In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms . All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, provided that, in the event
that any change in GAAP shall occur and such change results in a change in the
method of calculation, or the results of the calculation, of financial
covenants, ratios, terms or any other provisions in this Agreement (“Accounting
Changes”), the Parent Borrower and Agent agree to, at the request of the Parent
Borrower or the Required Lenders, enter into negotiations in order to amend such
financial covenants, ratios, terms or any other provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Agent and the Required Lenders, all financial covenants,
ratios, terms and other provisions in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission or
analogous Governmental Authority, including any such change which may be
voluntarily adopted by the Parent Borrower prior to the required date of
adoption.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances . Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances denominated in Dollars (“Dollar Advances”) or Euros (“Euro Advances”)
to the Borrowers from time to time on any Business Day during the Commitment
Period in an aggregate amount at any time outstanding which (a) when added to
such Lender’s Percentage of the sum of (i) the L/C Obligations then outstanding,
(ii) the aggregate principal amount of the Swing Line Advances then outstanding
and (iii) the other Revolving Credit Advances then outstanding, does not exceed
such Lender’s Commitment, provided that the aggregate amount of the Commitments
of the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid Reduction”),
and (b) will not result in the Total Extensions of Credit exceeding the Total
Commitments. Each Revolving Credit Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (or, in the
case of Euro Advances, €5,000,000 or an integral multiple of €1,000,000 in
excess thereof) and shall consist of Revolving Credit Advances of

 

20



--------------------------------------------------------------------------------

the same Type made on the same day by the Lenders ratably according to their
respective Commitments; provided that a Swing Line Lender may request, on behalf
of the Parent Borrower, Revolving Credit Advances in Dollars under the
Commitments that are Base Rate Advances in other amounts pursuant to
Section 2.05. Each Lender may, at its option, make any Advance available to any
Foreign Subsidiary Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Advance; provided that any exercise of
such option shall not affect the obligation of such Foreign Subsidiary Borrower
to repay such Advance in accordance with the terms of this Agreement. Within the
limits of each Lender’s Commitment, each Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.13 and reborrow under this
Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time or, in the case of Euro Advances, London time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, or not
later than 11:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Parent Borrower (and, in the case of a Borrowing by a
Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower) to the Agent,
which shall give to each Lender prompt notice thereof by fax. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing by fax, in substantially the
form of Exhibit B-1 hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Revolving Credit Borrowing
(provided that all Euro Advances shall be Eurocurrency Rate Advances),
(iii) aggregate amount of such Revolving Credit Borrowing (including the
currency of such Borrowing), (iv) name of the relevant Borrower and (v) in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period for each such Advance. If no election as to the currency
of an Advance is specified in any such Notice, then the requested Advance shall
be denominated in Dollars. If no election as to the Type of Advance is specified
in any Notice of Revolving Credit Borrowing for a Dollar Advance, then the
requested Advance shall be a Base Rate Advance. If no Interest Period with
respect to any Eurocurrency Advance is specified in any such Notice, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no election as to the Borrower is specified in any such
Notice, then the requested Borrower shall be deemed to be the Parent Borrower.
Each Lender shall, before 2:00 P.M. (New York City time), in the case of Dollar
Advances, and 3:00 P.M. (London time), in the case of Euro Advances, on the date
of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Office, in same day funds,
such Lender’s ratable portion of such Revolving Credit Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower that requested such Revolving Credit Borrowing at the Agent’s address
referred to in Section 9.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 (or, in the case of Euro Advances, €5,000,000) or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.11 or 2.15 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than eight separate Revolving
Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the relevant Borrower. In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the relevant Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such

 

21



--------------------------------------------------------------------------------

Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
(or, in the case of Base Rate Advances, prior to 1:00 P.M. (New York City time)
on the date) of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower that requested such Borrowing on such
date a corresponding amount in the applicable currency. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Agent, such Lender and each Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount in the applicable currency
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of such Borrower, the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (ii) in
the case of such Lender, (A) with respect to Dollar Advances, the greater of
(x) the Federal Funds Rate and (y) a rate determined by the Agent in accordance
with banking industry rules on interbank compensation and (B) with respect to
Euro Advances, the rate per annum determined by the Agent to represent its cost
of overnight or short-term funds in Euros. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Borrowing for purposes of this
Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Parent Borrower may make Competitive Bid Borrowings in Dollars under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 30 days prior to the Termination Date
in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then
outstanding, when added to the sum of (i) the L/C Obligations then outstanding
and (ii) the aggregate principal amount of the Swing Line Advances then
outstanding, does not exceed the Total Commitments (computed without regard to
any Competitive Bid Reduction).

(i) The Parent Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent, by fax, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (v) date of such
proposed Competitive Bid Borrowing, (w) aggregate amount of such proposed
Competitive Bid Borrowing, (x) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 30
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (y) interest payment date or dates relating thereto, and
(z) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than

 

22



--------------------------------------------------------------------------------

10:00 A.M. (New York City time) (A) at least one Business Day prior to the date
of the proposed Competitive Bid Borrowing, if the Parent Borrower shall specify
in the Notice of Competitive Bid Borrowing that the rates of interest to be
offered by the Lenders shall be fixed rates per annum (the Advances comprising
any such Competitive Bid Borrowing being referred to herein as “Fixed Rate
Advances”) and (B) at least five Business Days prior to the date of the proposed
Competitive Bid Borrowing, if the Parent Borrower shall instead specify in the
Notice of Competitive Bid Borrowing that the rates of interest be offered by the
Lenders are to be based on the LIBO Rate (the Advances comprising such
Competitive Bid Borrowing being referred to herein as “LIBO Rate Advances”).
Each Notice of Competitive Bid Borrowing shall be irrevocable and binding on the
Parent Borrower. The Agent shall in turn promptly notify each Lender of each
request for a Competitive Bid Borrowing received by it from the Parent Borrower
by sending such Lender a copy of the related Notice of Competitive Bid
Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Parent
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Agent (which shall give prompt notice thereof to the Parent Borrower), before
9:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances and before 10:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify the Parent Borrower of such offer at least 30 minutes before the time and
on the date on which notice of such election is to be given to the Agent by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, at least 30 minutes prior to the time at which notice
of such election is to be given to the Agent by the other Lenders, and such
Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.

(iii) The Parent Borrower shall, in turn, before 10:30 A.M. (New York City time)
on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and before 11:00
A.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances, either:

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to the Parent Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such

 

23



--------------------------------------------------------------------------------

Competitive Bid Borrowing, and reject any remaining offers made by Lenders
pursuant to paragraph (ii) above by giving the Agent notice to that effect. The
Parent Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

(iv) If the Parent Borrower notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

(v) If the Parent Borrower accepts one or more of the offers made by any Lender
or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Parent Borrower, (B) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 12:00 noon (New York
City time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Office, in same day funds,
such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by the Agent of
such funds, the Agent will make such funds available to the Parent Borrower at
the Agent’s address referred to in Section 9.02. Promptly after each Competitive
Bid Borrowing the Agent will notify each Lender of the amount of the Competitive
Bid Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

(vi) If the Parent Borrower notifies the Agent that it accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
such notice of acceptance shall be irrevocable and binding on the Parent
Borrower. The Parent Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Parent Borrower
shall be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

 

24



--------------------------------------------------------------------------------

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Parent Borrower may from time to time borrow under this Section 2.03, repay or
prepay pursuant to subsection (d) below, and reborrow under this Section 2.03,
provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.

(d) The Parent Borrower shall repay to the Agent for the account of each Lender
that has made a Competitive Bid Advance, on the maturity date of each
Competitive Bid Advance (such maturity date being that specified by the Parent
Borrower for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Parent
Borrower shall not have any right to prepay any principal amount of any
Competitive Bid Advance unless, and then only on the terms, specified by the
Parent Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and set
forth in the Competitive Bid Note evidencing such Competitive Bid Advance.

(e) The Parent Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by the Parent Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to subsection
(a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Parent Borrower shall pay interest
on the amount of unpaid principal of and interest on each Competitive Bid
Advance owing to a Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Competitive Bid Advance under the
terms of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.

(f) The indebtedness of the Parent Borrower resulting from each Competitive Bid
Advance made as part of a Competitive Bid Borrowing shall be evidenced by a
separate Competitive Bid Note payable to the order of the Lender making such
Competitive Bid Advance.

SECTION 2.04. The Swing Line Advances. (a) Subject to the terms and conditions
hereof, each Swing Line Lender agrees to make a portion of the credit otherwise
available to the Parent Borrower under the Commitments from time to time during
the Commitment Period by making swing line advances (“Swing Line Advances”) to
the Parent Borrower in Dollars; provided that (i) the aggregate principal amount
of Swing Line Advances outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Advances of any
Swing Line Lender outstanding at any time, when aggregated with such Swing Line
Lender’s other outstanding Revolving Credit Advances, may exceed the Swing Line
Commitment then in effect), (ii) the Parent Borrower shall not request, and no
Swing Line Lender shall make, any Swing Line Advance if, after giving effect to
the making of such Swing Line Advance, the aggregate amount of the Available
Commitments would be less than zero, (iii) no Swing Line Lender shall make any
Swing Line Advance without first confirming with the Agent that, after giving
effect to the making of such Swing Line Advance, the aggregate amount of the
Available Commitments would be greater than or equal to zero and (iv) such Swing
Line Advances shall be Base Rate Advances. During the Commitment Period, the
Parent Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swing Line
Advances shall be Base Rate Advances only.

 

25



--------------------------------------------------------------------------------

(b) The Parent Borrower shall repay to each Swing Line Lender the then unpaid
principal amount of each Swing Line Advance made by such Lender on the earlier
of the Termination Date and the first date after such Swing Line Advance is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swing Line Advance is made; provided that on each date that a
Revolving Credit Advance or Competitive Bid Advance is borrowed, the Parent
Borrower shall repay all Swing Line Advances then outstanding.

SECTION 2.05. Making the Swing Line Advances; Refunding of Swing Line Advances.
(a) Whenever the Parent Borrower desires that a Swing Line Lender make Swing
Line Advances, it shall give, at the Parent Borrower’s sole option, any Swing
Line Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by such Swing Line Lender not later than 1:00
P.M. (New York City time) on the date of the proposed Swing Line Advance),
specifying (i) the amount to be borrowed and (ii) the requested date of such
Borrowing (which shall be a Business Day during the Commitment Period). Each
Swing Line Advance shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof. Not later than 3:00 P.M. (New York City time) on
the date of such Swing Line Advance, the relevant Swing Line Lender shall make
available to the Agent at the Agent’s Office, in same day funds, an amount equal
to the amount of the Swing Line Advance to be made by such Swing Line Lender.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Parent Borrower at the Agent’s address referred to in Section 9.02.

(b) Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs each Swing Line Lender to act on its behalf), on one
Business Day’s notice given by such Swing Line Lender no later than 12:00 noon
(New York City time), request each Lender to make, and each Lender hereby agrees
to make, a Revolving Credit Advance that is a Base Rate Advance, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swing Line
Advances made by such Swing Line Lender (the “Refunded Swing Line Advances”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Lender shall make the amount of such Refunded Swing Line Advance available to
the Agent at the Agent’s Office, in same day funds, not later than 10:00 A.M.
(New York City time) one Business Day after the date of such notice. The
proceeds of such Refunded Swing Line Advances shall be immediately made
available by the Agent to such Swing Line Lender for application by such Swing
Line Lender to the repayment of the Swing Line Advances.

(c) If prior to the time a Refunded Swing Line Advance would have otherwise been
made pursuant to Section 2.05(b), one of the events described in Section 6.01(e)
shall have occurred and be continuing with respect to the Parent Borrower or if
for any other reason, as determined by any Swing Line Lender in its sole
discretion, Refunded Swing Line Advances may not be made as contemplated by
Section 2.05(b), each Lender shall, on the date such Refunded Swing Line Advance
was to have been made pursuant to the notice referred to in Section 2.05(b),
purchase for cash an undivided participating interest in the then outstanding
Swing Line Advances by paying to such Swing Line Lender an amount (the “Swing
Line Participation Amount”) equal to (i) such Lender’s Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Advances made by such Swing
Line Lender that are then outstanding and that were to have been repaid with
such Refunded Swing Line Advances.

(d) If at any time after any Swing Line Lender has received from any Lender such
Lender’s Swing Line Participation Amount, such Swing Line Lender receives any
payment on account of the Swing Line Advances made by such Swing Line Lender,
such Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of

 

26



--------------------------------------------------------------------------------

such payment if such payment is not sufficient to pay the principal of and
interest on all such Swing Line Advances then due); provided, however, that in
the event that such payment received by such Swing Line Lender is required to be
returned, such Lender will return to such Swing Line Lender any portion thereof
previously distributed to it by such Swing Line Lender.

(e) Each Lender’s obligation to make the Refunded Swing Line Advances referred
to in Section 2.05(b) and to purchase participating interests pursuant to
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Parent Borrower may have against any Swing
Line Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article III,
(iii) any adverse change in the condition (financial or otherwise) of any
Borrower, (iv) any breach of this Agreement by any Borrower or any other Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 2.06. Letters of Credit. (a) L/C Issuer Obligation. Subject to the terms
and conditions hereof, each Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 2.06(d)(i), agrees to issue letters of credit
(“Letters of Credit”) for the account of any Borrower on any Business Day during
the Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that (i) the Issuing Lender shall not issue any Letter
of Credit if, after giving effect to such issuance, (A) the L/C Obligations
would exceed the L/C Issuer Obligation or (B) the aggregate amount of the
Available Commitments would be less than zero and (ii) no Issuing Lender shall
issue any Letter of Credit without first confirming with the Agent that, after
giving effect to the issuance of such Letter of Credit, the aggregate amount of
the Available Commitments would be greater than or equal to zero. In addition,
no Issuing Lender shall be under any obligation to issue any Letter of Credit if
(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable law, rule,
regulation or order or any request or directive (whether or not having the force
of law), or would impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Lender in good faith deems material to it or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally without regard to the party requesting the Letter of
Credit.

Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (A) the first anniversary of its date of issuance and
(B) the date that is five Business Days prior to the Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (B) above). No Issuing Lender shall amend any
Letter of Credit if the L/C Issuer would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof.

(b) Procedure for Issuance of Letters of Credit. Any Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, executed by such Borrower (and, if such Borrower is a Foreign
Subsidiary Borrower, by the Parent Borrower) and otherwise completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three

 

27



--------------------------------------------------------------------------------

Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and such Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the relevant Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

(c) Fees and Other Charges. Each Borrower will pay a fee on the aggregate amount
available to be drawn on all outstanding Letters of Credit issued for its
account at a per annum rate equal to the Applicable Rate then in effect with
respect to Eurocurrency Rate Advances, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, each Borrower shall pay to the Issuing Lender for its own
account a fronting fee in an amount agreed with the Issuing Lender on the
undrawn and unexpired amount of each Letter of Credit issued for the account of
such Borrower, payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date. In addition to the foregoing fees, each Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the account of such Borrower.

(d) L/C Participations. (i) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by the Issuing Lender and the amount of each draft paid by the Issuing
Lender thereunder. Each L/C Participant agrees with the Issuing Lender that, if
a draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article III, (C) any adverse change in the
condition (financial or otherwise) of any Borrower, (D) any breach of this
Agreement by any Borrower or any other L/C Participant or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.06(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (A) such amount, times (B) the greater of (x) the daily
average Federal Funds Rate and (y) a rate determined by the Agent in accordance
with banking industry rules on interbank compensation, during the period from
and including the date such payment is required to the date on which such
payment is immediately available to the Issuing Lender, times (C) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.06(d)(i) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the

 

28



--------------------------------------------------------------------------------

Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Advances. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(iii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.06(d)(i), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from a Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

(e) Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit issued for the account of any Borrower, such Borrower shall
reimburse the Issuing Lender for the amount of (x) the draft so paid and (y) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than 2:00 P.M. (New York City time)
on (i) the Business Day that such Borrower receives notice of such draft, if
such notice is received on such day prior to 10:00 A.M. (New York City time) or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that such Borrower receives such notice. Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (A) until the Business Day next succeeding the date of
the relevant notice, Section 2.10(a)(i) and (B) thereafter, Section 2.10(b).
Notwithstanding the foregoing, each Borrower may, at its sole option and subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.02, 2.03 or 2.05 that such payment be financed with a Revolving Credit
Advance, a Competitive Bid Advance or a Swing Line Advance in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit
Advance, Competitive Bid Advance or Swing Line Advance.

(f) Obligations Absolute. Each Borrower’s obligations under this Section 2.06
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 2.06(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of the
Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued for the
account of such Borrower or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.

 

29



--------------------------------------------------------------------------------

(g) Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit issued for the account of a Borrower, the Issuing Lender
shall promptly notify such Borrower of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

(h) Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.06,
the provisions of this Section 2.06 shall apply.

(i) Applicability of ISP. Unless otherwise expressly agreed by the Issuer Lender
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

(j) Issuing Lender Protection. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities provided to the Agent in Article VII with respect to any acts taken
or omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and any Application pertaining to
such Letters of Credit.

SECTION 2.07. Fees. (a) Undrawn Fee. The Parent Borrower agrees to pay to the
Agent for the account of each Lender an undrawn fee on the aggregate amount of
such Lender’s Commitment (x) from the Effective Date in the case of each Initial
Lender and (y) from the later of the Effective Date and the effective date
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other Lender, in each case,
until the Termination Date computed at the Applicable Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable in arrears quarterly on the third Business Day
following the end of each March, June, September and December and on the
Termination Date, commencing on the first of such dates to occur after the date
hereof.

(b) Agent’s Fees. The Parent Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Parent Borrower and the
Agent.

SECTION 2.08. Optional Termination or Reduction of the Commitments. The Parent
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that, after giving effect
thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Commitments shall not be reduced to an amount that is less
than the Total Extensions of Credit.

SECTION 2.09. Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances made to it
then outstanding.

(b) If the Agent has notified the Parent Borrower that, on a Calculation Date,
the Total Extensions of Credit exceed 105% of the Total Commitments then in
effect, the Parent Borrower shall, within three Business Days after such
Calculation Date, prepay (or cause the Foreign Subsidiary Borrowers to prepay)
such of the outstanding Advances, in an aggregate principal amount such that,
after giving effect thereto, the Total Extensions of Credit do not exceed the
Total Commitments.

 

30



--------------------------------------------------------------------------------

SECTION 2.10. Interest on Revolving Credit and Swing Line Advances; Regulation D
Compensation. (a) Scheduled Interest. Each Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing by it to each
Lender, and each Swing Line Advance owing by it to each Swing Line Lender, from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Rate in effect from time to
time, payable (A) in the case of Revolving Credit Advances, in arrears quarterly
on the last day of each March, June, September and December, during such periods
and on the date such Base Rate Advance shall be Converted or paid in full and
(B) in the case of Swing Line Advances, in arrears on the day that such Advance
is required to be repaid.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(w) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (x) the Applicable Rate in effect from time to time plus (y) any
Mandatory Cost incurred by such Lender in respect of such Advance from time to
time, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), each Borrower shall pay interest on (i) the
unpaid principal amount of each Revolving Credit Advance and Swing Line Advance
made to it, and, to the extent not paid in accordance with Section 2.06(e), its
Reimbursement Obligations, owing to each Lender, payable in arrears on the dates
referred to in clause (a) above, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a) above and on such Reimbursement Obligations pursuant to
Section 2.06(e) and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above (or,
in the case of amounts denominated in Euros, the rate that would apply to
Advances in such currency pursuant to clause (a)(ii) above).

(c) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System of the
United States (or any successor) may require any Borrower to pay,
contemporaneously with each payment by such Borrower of interest on Eurocurrency
Rate Advances, LIBO Rate Advances or Base Rate Advances when the interest rate
for a Base Rate Advance is determined pursuant to clause (c) of the definition
of Base Rate, additional interest on the related Eurocurrency Rate Advances,
LIBO Rate Advances or Base Rate Advances when the interest rate for a Base Rate
Advance is determined pursuant to clause (c) of the definition of Base Rate, as
applicable, of such Lender at the rate per annum equal to the excess of (i)(A)
the applicable Eurocurrency Rate, LIBO Rate or Base Rate determined by clause
(c) of the definition of Base Rate, divided by (B) one minus the Eurocurrency
Rate Reserve Percentage over (ii) the rate specified in clause

 

31



--------------------------------------------------------------------------------

(i)(A). Any Lender wishing to require payment of such additional interest shall
so notify the Agent and the Parent Borrower, in which case such additional
interest on the Eurocurrency Rate Advances, LIBO Rate Advances or Base Rate
Advances, as applicable, of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period or, in the
case of Base Rate Advances, day, in each case, commencing after the giving of
such notice.

SECTION 2.11. Certain Interest Rate Determinations. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Parent Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.10(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.10(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, (x) the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any such Eurocurrency Rate Advance or (y) the Required Lenders notify
the Agent that the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Parent Borrower and the Lenders,
whereupon (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, (ii) the obligation of the Lenders to make, or
to Convert Revolving Credit Advances denominated in Dollars into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Parent
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (iii) any outstanding Eurocurrency Rate Advances denominated in
Euros shall be repaid by the applicable Borrower on the last day of the then
current Interest Period with respect thereto together with accrued interest
thereon or otherwise, at the option of the applicable Borrower with the consent
of each affected Lender, shall remain outstanding and bear interest at a rate
which reflects, as to each of the Lenders, such Lender’s cost of funding such
Eurocurrency Rate Advances, as reasonably determined by such Lender, plus the
Applicable Rate hereunder.

(c) If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower (and, if such Borrower is a Foreign Subsidiary
Borrower, the Parent Borrower) and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) in the case of Dollar Advances, Convert into Base Rate Advances and (ii) in
the case of Euro Advances, be continued as Eurocurrency Rate Advances having an
Interest Period of one month.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing in Dollars shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance denominated in Dollars will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances denominated in Dollars into, Eurocurrency Rate Advances shall be
suspended.

 

32



--------------------------------------------------------------------------------

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurocurrency
Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate Advances, as
the case may be,

(i) the Agent shall forthwith notify the Parent Borrower and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to Eurocurrency Rate Advances denominated in Dollars, each
such Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance),

(iii) with respect to any outstanding Eurocurrency Rate Advances denominated in
Euros, such Advances shall be repaid by the applicable Borrower on the last day
of the then current Interest Period with respect thereto together with accrued
interest thereon or otherwise, at the option of the applicable Borrower with the
consent of each affected Lender, shall remain outstanding and bear interest at a
rate which reflects, as to each of the Lenders, such Lender’s cost of funding
such Eurocurrency Rate Advances, as reasonably determined by such Lender, plus
the Applicable Rate hereunder, and

(iv) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Parent Borrower and
the Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.12. Optional Conversion of Revolving Credit Advances. The Parent
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.11 and 2.15,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that (a) any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, (b) any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b), (c) no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b) and (d) no Euro
Advances may be converted into Base Rate Advances. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrowers.

SECTION 2.13. Optional Prepayments of Revolving Credit and Swing Line Advances.
Any Borrower may, in the case of Eurocurrency Rate Advances, upon at least two
Business Days’ notice to the Agent and, in the case of Base Rate Advances, upon
notice to the Agent not later than 10:00 A.M. (New York City time) on the date
of the proposed prepayment, stating in each case the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof (or, in the case of Euro Advances, €5,000,000 or
an integral multiple of €1,000,000 in excess thereof) and

 

33



--------------------------------------------------------------------------------

(y) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c). The Parent Borrower may, upon notice to the Agent not later
than 10:00 A.M. (New York City time) on the date of the proposed prepayment,
stating in each case the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Parent Borrower shall, prepay the
outstanding principal amount of the Swing Line Advances comprising part of the
same Swing Line Borrowing in whole or in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

SECTION 2.14. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender or Issuing Lender of agreeing to make or
making, funding or maintaining Advances or issuing or participating in Letters
of Credit (excluding for purposes of this Section 2.14 any such increased costs
resulting from (A) Taxes or Other Taxes (as to which Section 2.17 shall govern)
and (B) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender or Issuing Lender is organized or has its Applicable
Lending Office or any political subdivision thereof), then such Lender or
Issuing Lender may from time to time give notice of such circumstances to the
Parent Borrower (with a copy of such notice to the Agent); provided, however,
that each Lender and Issuing Lender agrees, before giving any such notice, to
use its reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the need for, or reduce the amount
of, such increased costs and would not be disadvantageous to such Lender or
Issuing Lender. The amount sufficient to compensate such Lender or Issuing
Lender in light of such increase in costs to such Lender or Issuing Lender or
any corporation controlling such Lender or Issuing Lender shall be determined by
such Lender or Issuing Lender in good faith. A certificate specifying the event
referred to in this Section 2.14(a), the amount sufficient to compensate such
Lender or Issuing Lender and the basis of its calculations (which shall be
reasonable), submitted in good faith to the Parent Borrower and the Agent by
such Lender or Issuing Lender, shall be conclusive and binding for all purposes,
absent manifest error. Each Lender and Issuing Lender agrees to provide
reasonably prompt notice to the Parent Borrower of the occurrence of any event
referred to in the first sentence of this Section 2.14(a).

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) after the date hereof affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type or in respect of any Letter
of Credit, then, such Lender may from time to time give notice of such
circumstances to the Parent Borrower (with a copy of such notice to the Agent);
provided, however, that each Lender agrees, before giving any such notice, to
use its reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the need for, or reduce the amount
of, the cost to such Lender of such increase in the amount of capital maintained
by such Lender and would not be disadvantageous to such Lender. The amount
sufficient to compensate such Lender in light of such increase in capital
maintained by such Lender or any corporation controlling such Lender shall be
determined by such Lender in good faith to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder and to issue or participate in
Letters of Credit hereunder. A certificate specifying the event referred to in
this Section 2.14(b), the amount sufficient to compensate such Lender and the
basis of its calculations

 

34



--------------------------------------------------------------------------------

(which shall be reasonable), submitted in good faith to the Parent Borrower and
the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. Each Lender agrees to provide reasonably prompt notice to
the Parent Borrower of the occurrence of any event referred to in the first
sentence of this Section 2.14(b).

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law, regardless of the date enacted, adopted or issued, and be
eligible for redress pursuant to clause (a) or (b) of this Section 2.14.

(d) The Parent Borrower shall, within five days of receiving a notice from any
Lender pursuant to clause (a) or (b) of this Section 2.14, elect (and shall
notify such Lender and the Agent of such election) to:

(i) pay to the Agent for the account of such Lender, from time to time
commencing on the date of notice by such Lender and as specified by such Lender,
(A) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (a) of this Section 2.14
or (B) the amount such Lender has set forth in the certificate which such Lender
has delivered to the Parent Borrower pursuant to clause (b) of this
Section 2.14, as the case may be; or

(ii) terminate such Lender’s Commitment on a date which shall be specified in
the notice sent by the Parent Borrower, and such Lender’s Commitment shall
terminate on such date; provided, however, that the Total Commitments of the
Lenders shall not be reduced, as a result of any such termination, to an amount
that is less than the Total Extensions of Credit then outstanding; provided,
further, that such termination shall not be effective if, after giving effect to
such termination, the aggregate amount of the Commitments so terminated or
assigned under this Section 2.14 and Section 2.15(b) during the term of this
Agreement would exceed 25% of the aggregate amount of the Commitments as of the
Effective Date; and provided further, that upon termination of a Lender’s
Commitment under this Section 2.14(d)(ii), the Parent Borrower shall on the date
such termination becomes effective pay, prepay or cause to be prepaid the
aggregate principal amount of all Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount, all
undrawn fees and other fees payable to such Lender and all other amounts payable
to such Lender under this Agreement (including, but not limited to, any
increased costs or other additional amounts (computed in accordance with this
Section 2.14), and any Taxes, incurred by such Lender prior to the effective
date of such termination and amounts payable under Section 9.04(a)). Upon such
payments and prepayments, the obligations of such Lender hereunder, by the
provisions hereof, shall be released and discharged. Such Lender’s rights under
Sections 2.14, 2.17 and 9.04(b), and its obligations under Sections 2.06(j),
7.05 and 9.04(e), shall survive such release and discharge as to matters
occurring prior to date of such termination; or

(iii) require that such Lender assign to the Parent Borrower’s designated
assignee or assignees, in accordance with the terms of Section 9.07, all
Advances then owing to such Lender and all rights and obligations of such Lender
hereunder; provided that (A) each such assignment shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or assignments which together cover
all of the rights and obligations of the assigning Lender under this Agreement,
(B) no Lender shall be obligated to make any such assignment as a result of a
demand by the Parent Borrower pursuant to this Section 2.14(d) unless and until
such Lender shall have received one or more payments from either the relevant

 

35



--------------------------------------------------------------------------------

Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of all Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount, all undrawn fees and other fees payable to such Lender and all other
amounts payable to such Lender under this Agreement (including, but not limited
to, any increased costs or other additional amounts (computed in accordance with
this Section 2.14), and any Taxes, incurred by such Lender prior to the
effective date of such assignment and amounts payable under Section 9.04(a)) and
(C) each such assignment shall be made pursuant to an Assignment and Acceptance;
provided, however, that such assignment shall not be effective if, after giving
effect to such assignment, the aggregate amount of the Commitments so assigned
or terminated under this Section 2.14 and Section 2.15(b) during the term of
this Agreement would exceed 25% of the aggregate amount of the Commitments as of
the Effective Date. Upon such payments and prepayments, the obligations of such
Lender hereunder, by the provisions hereof, shall be released and discharged;
provided, however, that such Lender’s rights under Sections 2.14, 2.17 and
9.04(b), and its obligations under Sections 2.06(j), 7.05 and 9.04(e), shall
survive such release and discharge as to matters occurring prior to the date of
termination of such Lender’s Commitment.

SECTION 2.15. Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender (any such Lender being referred to herein as an
“Affected Lender”) shall notify the Agent that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances or to fund or
maintain Eurocurrency Rate Advances or LIBO Rate Advances hereunder, the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Parent Borrower and the Lenders that the circumstances causing such suspension
no longer exist. The Parent Borrower’s right to require an assignment in
accordance with clause (b)(ii) below shall not be effective to the extent that
Lenders representing a majority of the Commitments then outstanding shall be
“Affected Lenders”.

(b) The Parent Borrower shall, within five days of receiving a notice from any
Affected Lender pursuant to clause (a) of this Section 2.15, elect (and shall
notify such Affected Lender and the Agent of such election) to:

(i) prepay (or cause the relevant Foreign Subsidiary Borrowers to prepay) in
full all Eurocurrency Rate Advances or LIBO Rate Advances then outstanding,
together with interest thereon, unless in the case of Eurocurrency Rate Advances
denominated in Dollars the Parent Borrower, within five Business Days of written
notice from the Agent, converts all such Eurocurrency Rate Advances of all
Lenders then outstanding into Base Rate Advances in accordance with
Section 2.12; or

(ii) require that such Affected Lender assign to the Parent Borrower’s
designated assignee or assignees, in accordance with the terms of Section 9.07,
all Advances then owing to such Affected Lender and all rights and obligations
of such Affected Lender hereunder; provided that (A) each such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Affected Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or
assignments which together cover all of the rights and obligations of the
assigning Affected Lender under this Agreement, (B) no Affected Lender shall be
obligated to make any such assignment as a result of a demand by the Parent
Borrower pursuant to this Section 2.15(b) unless and until such Affected Lender
shall have received one or more payments from either the relevant Borrower or
one or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of all Advances

 

36



--------------------------------------------------------------------------------

owing to such Affected Lender, together with accrued interest thereon to the
date of payment of such principal amount, all undrawn fees and other fees
payable to such Affected Lender and all other amounts payable to such Affected
Lender under this Agreement (including, but not limited to, any increased costs
or other additional amounts (computed in accordance with Section 2.14), and any
Taxes, incurred by such Affected Lender prior to the effective date of such
assignment and amounts payable under Section 9.04(a)) and (C) each such
assignment shall be made pursuant to an Assignment and Acceptance; provided,
however, that such assignment shall not be effective if, after giving effect to
such assignment, the aggregate amount of the Commitments so assigned or
terminated under this Section 2.15(b) and Section 2.14 during the term of this
Agreement would exceed 25% of the aggregate amount of the Commitments as of the
Effective Date. Upon such payments and prepayments, the obligations of such
Affected Lender hereunder, by the provisions hereof, shall be released and
discharged; provided, however, that such Affected Lender’s rights under Sections
2.14, 2.17 and 9.04(b), and its obligations under Sections 2.06(j), 7.05 and
9.04(e), shall survive such release and discharge as to matters occurring prior
to the date of termination of such Affected Lender’s Commitment.

SECTION 2.16. Payments and Computations. (a) Each Borrower shall make each
payment due from it hereunder and under its Notes, without reduction for
counterclaim or setoff, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the Agent’s Office in same day funds;
provided that payments owing with respect to Euro Advances shall be made in
Euros not later than 11:00 A.M. (London time) on the day when due. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or undrawn fees ratably (other than amounts
payable pursuant to Section 2.03, 2.14, 2.17 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Increasing Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.20, or any Assuming Extending Lender becoming a Lender hereunder as a
result of an extension of the Termination Date pursuant to Section 2.21, and
upon the Agent’s receipt of such Lender’s Assumption Agreement and recording of
the information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to such Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate, when calculated on the
basis of the Prime Rate, shall be made by the Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Base Rate (except as set forth directly above), the Eurocurrency Rate, the
LIBO Rate or the Federal Funds Rate or in respect of Fixed Rate Advances and of
undrawn fees shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or undrawn fees
are payable. Each determination by the Agent of an interest rate and of undrawn
fees hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or

 

37



--------------------------------------------------------------------------------

undrawn fee, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Advances or
LIBO Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Parent Borrower prior
to the date on which any payment is due to the Lenders hereunder that the
applicable Borrower will not make such payment in full, the Agent may assume
that such Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) in the case of amounts due in Dollars, the
greater of (A) the Federal Funds Rate and (B) a rate determined by the Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of amounts due in Euros, the rate per annum determined by the Agent to
represent its cost of overnight or short-term funds in Euros.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.02(d), 2.05(b) or (c), 2.06(d), (e) or (j), 7.05 or
9.04(e), then the Agent may, in its discretion and notwithstanding any contrary
provision hereof, until the Agent reasonably determines that such Lender is not
a Defaulting Lender, (i) apply any amounts thereafter received by the Agent for
the account of such Lender for the benefit of the Agent, any Swing Line Lender
or the Issuing Lender to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Agent in its discretion.

SECTION 2.17. Taxes. (a) Any and all payments by any Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.16, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions and (iii) the applicable Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, each Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by it hereunder or under the Notes or
from its execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

38



--------------------------------------------------------------------------------

(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.17) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days (or, in the case of any such indemnification from a Foreign
Subsidiary Borrower, 60 days) from the date such Lender or the Agent (as the
case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Parent Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment. In the case
of any payment hereunder or under the Notes by or on behalf of the Parent
Borrower through an account or branch outside the United States or by or on
behalf of the Parent Borrower by a payor that is not a United States person, if
the Parent Borrower determines that no Taxes are payable in respect thereof, the
Parent Borrower shall furnish, or shall cause such payor to furnish, to the
Agent, at such address, an opinion of counsel acceptable to the Agent stating
that such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as requested in
writing by the Parent Borrower (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and the Parent Borrower with two
original U.S. Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate,
or any successor or other form prescribed by the U.S. Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by U.S. Internal Revenue Service form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Parent Borrower and shall not be obligated to include in such form or
document such confidential information.

(f) Each Lender that is entitled to an exemption from or reduction of a
non-United States withholding tax under the law of the jurisdiction in which an
Foreign Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement and the Notes shall
deliver to the applicable Foreign Subsidiary Borrower, at the time or times
prescribed by applicable law or reasonably requested by the relevant Foreign
Subsidiary Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completing, execution or submission would not materially prejudice
the legal position of such Lender.

 

39



--------------------------------------------------------------------------------

(g) For any period with respect to which a Lender has failed to comply with the
requirements of Section 2.17(e) or (f) (other than if such failure is due to a
change in law occurring subsequent to the date on which a form originally was
required to be provided, or if such form otherwise is not required under
subsection (e) or (f) above), such Lender shall not be entitled to
indemnification under Section 2.17(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.17 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.18. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) owing to it on account of the Revolving Credit Advances, Swing
Line Advances or the Letters of Credit (other than pursuant to Section 2.14,
2.17 or 9.04(c) or as otherwise provided herein) in excess of its ratable share
of payments on account of such Extensions of Credit obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in such Extensions of Credit owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.18 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.19. Use of Proceeds. The proceeds of the Advances, and Letters of
Credit, shall be available (and each Borrower agrees that it shall use such
proceeds and Letters of Credit) solely for general corporate purposes of the
Parent Borrower and its Subsidiaries.

SECTION 2.20. Increase in Aggregate Commitments. (a) The Parent Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitments be increased by an amount of $10,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $2,500,000,000 and (ii) on the date of any request by the Parent
Borrower for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.

 

40



--------------------------------------------------------------------------------

(b) The Agent shall promptly notify such Eligible Assignees as the Parent
Borrower may identify of a request by the Parent Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders and other Eligible Assignees wishing to participate in the Commitment
Increase must commit thereto (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) (it being understood that no Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion) and each other Eligible Assignee that
agrees to participate in such requested Commitment Increase (each such Eligible
Assignee, an “Assuming Increasing Lender”) shall give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase (each such amount, the “Designated
Increase”). If the Lenders and Assuming Increasing Lenders notify the Agent that
they are willing to participate in the requested Commitment Increase by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders and such
Assuming Increasing Lenders in such amounts as are agreed between the Parent
Borrower and the Agent (so long as any allocation is not in excess of the
Designated Increase of such Increasing Lender or Assuming Increasing Lender);
provided, however, that the Commitment of each such Assuming Increasing Lender
shall be in an amount of $5,000,000 or more.

(c) On each Increase Date, each Assuming Increasing Lender shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.20(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:

(i) (A) certified copies of resolutions of the board of directors of each
Borrower or a committee of each such board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Borrowers (which may be from in-house counsel), in form and substance
reasonably satisfactory to the Agent;

(ii) an assumption agreement from each Assuming Increasing Lender, if any, in
substantially the form of Exhibit D hereto (each an “Assumption Agreement”),
duly executed by such Eligible Assignee, the Agent, the Issuing Lenders and the
Parent Borrower, as applicable;

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Parent Borrower and the Agent;
and

(iv) any other documents or instruments reasonably requested by the Agent in
connection with the Commitment Increase.

(d) On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.20(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Increasing Lender) and
the Parent Borrower, on or before 1:00 P.M. (New York City time), by fax, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Increasing Lender on such date. If any Base
Rate Advances are outstanding on the date of any Increase Date, the Agent shall
give appropriate notice to the Increasing Lenders and the Assuming Increasing
Lenders to fund their respective pro rata shares of such outstanding Advances,
and shall reallocate such Advances among the Lenders so that, after giving
effect to such reallocation, each Lender shall participate in each outstanding
Base Rate Borrowing ratably according to their respective Commitments. If any
Eurocurrency Rate Advances are outstanding on the date of any Increase Date, the

 

41



--------------------------------------------------------------------------------

Agent shall, on the last day of the applicable Interest Periods, give
appropriate notice to the Increasing Lenders and the Assuming Increasing Lenders
to fund their respective pro rata shares of such outstanding Advances, and shall
reallocate such Advances among the Lenders so that, after giving effect to such
reallocation, each Lender shall participate in such outstanding Eurocurrency
Rate Borrowing ratably according to their respective Commitments. If any Letters
of Credit or Swing Line Advances are outstanding on any Increase Date,
participations in such Extensions of Credit shall be deemed to be reallocated on
such date according to the respective Commitments of the Lenders after giving
effect to such increase.

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increase Date, this Agreement may be
amended to the extent (but only to the extent (it being understood that the
terms of any Commitment Increase shall be the same as the terms for the existing
Commitments)) necessary to reflect the existence and terms of the Commitment
Increase evidenced thereby. Any such deemed amendment may be effected in writing
by the Agent with the Parent Borrower’s consent (not to be unreasonably withheld
or delayed) and furnished to the other parties hereto.

SECTION 2.21. Extension of Termination Date

(a) Request Procedure.

(i) Borrower Requests. The Parent Borrower, by written notice to the Agent, may,
(A) not more than two times after the First Amendment Effective Date and (B) not
less than twelve months after the prior Extension Date, if any, request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration (the date of any such request, the “Extension Request
Date”); provided that such request is made at least 30 days prior to the
applicable Termination Date.

(ii) Agent Notification. The Agent shall promptly notify each Lender of such
request, and, within 10 Business Days of the Extension Request Date, each Lender
shall, in its sole discretion, notify the Parent Borrower and the Agent in
writing as to whether such Lender will consent to such extension by delivering a
Notice of Extension of Termination Date (with each Lender consenting being a
“Consenting Lender” and each Lender not consenting being a “Non-Consenting
Lender”). If any Lender shall fail to notify the Agent and the Parent Borrower
in writing of its consent to any such request for extension of the Termination
Date prior to the end of such 10 Business Day period, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request (it being
understood that such Lender may subsequently deliver a Notice of Extension of
Termination Date, subject to the consent of the Agent and Parent Borrower, or
become an Assuming Extending Lender pursuant to Section 2.21(c)). The Agent
shall notify the Parent Borrower in writing not later than 15 Business Days
after the Extension Request Date of the decision of the Lenders regarding the
Parent Borrower’s request for an extension of the Termination Date. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Parent Borrower for any requested extension of
the Termination Date.

(b) Conditions for Extensions. The Termination Date in effect at such time
shall, effective on any date as the Parent Borrower and Agent may agree which
occurs (x) on or prior to the then existing Termination Date and (y) within 60
days of the Extension Request Date (such effective date, the “Extension Date”),
be extended one year so long as (i) on the applicable Extension Date, the
applicable conditions set forth in Article III are satisfied and (ii) not later
than one Business Day prior to the applicable Extension Date, Lenders having
more than 50% of the Commitments (after giving effect to any

 

42



--------------------------------------------------------------------------------

assignments and assumptions pursuant to subsection (c) of this Section 2.21)
shall have consented in writing to a requested extension (whether by execution
or delivery of a Notice of Extension of Termination Date, an Assumption
Agreement, an Assignment and Acceptance or other writing acceptable to the
Agent). The applicable Termination Date then in effect shall be extended for the
additional one-year period as to the Consenting Lenders and Assuming Extended
Lenders in the applicable amount only and shall not be extended as to any
Non-Consenting Lender or Consenting Lender with respect to any amount of its
Commitment not extended.

(c) Assignment and Assumption of Commitments. If fewer than all of the Lenders
consent to any such request pursuant to subsection (a) of this Section 2.21, the
Agent shall promptly so notify the Consenting Lenders, and, at least 10 days
prior to the applicable Extension Date (or such later date as the Parent
Borrower and Agent may agree), each Consenting Lender may, in its sole
discretion, give written notice to the Agent of the amount of the Non-Consenting
Lenders’ Commitments and Consenting Lenders’ Commitments which are not being
extended for which it is willing to accept an assignment (such amount for each
Consenting Lender, the “Designated Amount”). If the Consenting Lenders notify
the Agent in writing that they are willing to accept assignments of Commitments
such that, after giving effect to any assignments and assumptions pursuant to
this Section 2.21(c), Lenders having more than 50% of the Commitments seek to
extend the Termination Date, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Parent Borrower and the Agent (so long as any allocation is
not excess of the Designated Amount of such Consenting Lender) and the
appropriate parties shall be deemed to have executed an Assignment and
Acceptance giving effect to such allocations on the Extension Date. If, after
giving effect to the assignments of Commitments described directly above, there
remain any Commitments of Non-Consenting Lenders or Consenting Lenders’
Commitments which are not being extended, the Parent Borrower may arrange for
one or more Eligible Assignees that agree to an extension of the Termination
Date (each, an “Assuming Extending Lender”) to assume (via an assignment or
assumption), any Non-Consenting Lender’s Commitment or Consenting Lenders’
Commitments which are not being extended and all of the obligations of such
Non-Consenting Lender (or, with respect to such assigned or assumed Commitments,
of such Consenting Lender) under this Agreement thereafter arising. Any
assignment or assumption by an Assuming Extending Lender shall be without
recourse to or warranty by, or expense to, such Non-Consenting Lender (or, with
respect to Commitments of it which are being assigned or assumed, such
Consenting Lender); provided, however, that the amount of the Commitment of any
such Assuming Extending Lender as a result of such assumption shall in no event
be less than $10,000,000 unless the amount of the Commitment of such
Non-Consenting Lender or Commitment of such Consenting Lender not being extended
is less than $10,000,000, in which case such Assuming Extending Lender shall
assume all of such lesser amount; and provided further that:

(i) any such Assuming Extending Lender shall have, with respect to Commitments
that are the subject of an assignment or assumption, paid to such Non-Consenting
Lender or Consenting Lender, as the case may be, (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment or assumption on, the outstanding Advances, if any, of such
Non-Consenting Lender or Consenting Lender plus (B) any accrued but unpaid
undrawn fees owing to such Non-Consenting Lender or such Consenting Lender as of
the effective date of such assignment or assumption;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender or Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender or Consenting Lender; and

 

43



--------------------------------------------------------------------------------

(iii) with respect to any such Assuming Extending Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment or assumption shall have been paid by the Assuming Extending Lender;

provided further that such Non-Consenting Lender’s or Consenting Lender’s rights
under Sections 2.14, 2.17 and 9.04, and its obligations under Sections 2.06(j),
7.05 and 9.04(e), shall survive such assignment or assumption as to matters
occurring prior to the date of such assignment or assumption. At least three
Business Days prior to any Extension Date (or such shorter period as the Parent
Borrower and Agent may agree), (A) each Assuming Extending Lender, if any, shall
have delivered to the Parent Borrower and the Agent an Assumption Agreement or
an Assignment and Acceptance duly executed by such Assuming Extending Lender,
such Non-Consenting Lender or Consenting Lender, as the case may be, the Parent
Borrower and the Agent and (B) each Non-Consenting Lender being replaced
pursuant to this Section 2.21(c) shall have delivered to the Agent any Note or
Notes held by such Non-Consenting Lender, if requested by the Parent Borrower
and Agent. Subject to (x) the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, (y) the
execution of an Assumption Agreement or an Assignment and Acceptance and (z) the
conditions set forth in Section 2.21(b) being satisfied on the applicable
Extension Date, each Assuming Extending Lender, as of such Extension Date, will
be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and, except as otherwise
provided above, the obligations of each such Non-Consenting Lender (or, with
respect to Commitments of it which are being assigned or assumed, such
Consenting Lender) shall, by the provisions hereof, be released and discharged.

(d) [Reserved.]

(e) Actions Undertaken Upon Extension. In the event of the occurrence of an
Extension Date,

(i) to the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.21 and the Commitment of such Lender is not assigned
or assumed in accordance with subsection (c) of this Section 2.21 on or prior to
the applicable Extension Date, the Commitment of such Non-Consenting Lender or
Consenting Lender not being extended shall automatically terminate in whole on
such unextended Termination Date without any further notice or other action by
the Parent Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.14, 2.17 and 9.04, and its
obligations under Sections 2.06(j), 7.05 and 9.04(e), shall survive the
Termination Date for such Lender as to matters occurring prior to such date; and

(ii) all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Extending Lender for such Extension Date, refer to the Termination Date
as so extended. Promptly following each Extension Date, the Agent shall notify
the Lenders (including, without limitation, each Assuming Extending Lender) of
the extension of the scheduled Termination Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each such Consenting Lender and each such Assuming Extending Lender.

SECTION 2.22. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender (with a copy of such notice to
the Agent) to the effect that a Note is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances to such Borrower owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

 

44



--------------------------------------------------------------------------------

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing, the
name of the relevant Borrower and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from each Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.23. Foreign Subsidiary Borrowers. (a) Subject to the consent of the
Agent, the Parent Borrower may designate any Foreign Subsidiary of the Parent
Borrower as a Foreign Subsidiary Borrower by delivery to the Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary, the Parent Borrower
and the Agent and upon such delivery such Subsidiary shall for all purposes of
this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Parent Borrower shall have executed and delivered to the Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower. Notwithstanding the
preceding sentence, no such Borrowing Subsidiary Termination will become
effective as to any Foreign Subsidiary Borrower at a time when any Foreign
Borrower Obligations of such Foreign Subsidiary Borrower shall be outstanding
hereunder or any Letters of Credit issued for the account of such Foreign
Subsidiary Borrower shall be outstanding (which shall not have been cash
collateralized in a manner satisfactory to the Agent), provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower’s right to make further borrowings hereunder.

(b) The Agent shall promptly notify the Lenders of any Foreign Subsidiary
Borrower added pursuant to Section 2.23(a).

SECTION 2.24. Foreign Currency Exchange Rate. (a) No later than 1:00 P.M. (New
York City time) on each Calculation Date, the Agent shall determine the Spot
Exchange Rate as of such Calculation Date with respect to Euros, provided that,
upon receipt of a Notice of Revolving Credit Borrowing pursuant to
Section 2.02(a), the Agent shall determine the Spot Exchange Rate with respect
to Euros on the related Calculation Date (it being acknowledged and agreed that
the Agent shall use such Spot Exchange Rate for the purposes of determining
compliance with Section 2.01 with respect to such Notice). The Spot Exchange
Rate so determined shall become effective on the relevant Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date and
shall for all purposes of this Agreement (other than Section 9.14 and any other
provision expressly requiring the use of a current Spot Exchange Rate) be the
Spot Exchange Rate employed in converting any amounts between Dollars and Euros.

 

45



--------------------------------------------------------------------------------

(b) No later than 5:00 P.M. (New York City time) on each Reset Date, the Agent
shall determine the aggregate amount of the Dollar Equivalents of the principal
amounts of Euro Advances then outstanding (after giving effect to any Euro
Advances to be made or repaid on such date).

(c) The Agent shall promptly notify the Parent Borrower of each determination of
a Spot Exchange Rate hereunder.

SECTION 2.25. Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (x) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any Note that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained) or (y) becomes a Defaulting Lender; provided that (a) such
replacement does not conflict with any applicable law, rule, regulation, or
order, (b) no Event of Default shall have occurred and be continuing at the time
of such replacement, (c) the replacement financial institution shall purchase,
at par, all Advances and other amounts owing to such replaced Lender on or prior
to the date of replacement, (d) each Borrower shall be liable to such replaced
Lender under Section 9.04(c) if any Eurocurrency Rate Advance made to it and
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (e) the replacement financial institution
shall be reasonably satisfactory to the Agent, (f) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.07 (provided that the Parent Borrower shall be obligated to pay the
registration and processing fee referred to therein), and (g) any such
replacement shall not be deemed to be a waiver of any rights that any Borrower,
any Agent or any other Lender shall have against the replaced Lender.

SECTION 2.26. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);

(b) except as set forth in last sentence of Section 9.01, the Commitment and
Extensions of Credit of such Defaulting Lender shall not be included in
determining whether all Lenders, all affected Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.01);

(c) if any Swing Line Advances or L/C Obligations exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Advances and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Extensions of Credit plus such Defaulting Lender’s
Swing Line Advances and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swing Line Advances and (y) second,
cash collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 6.01 for so long as such L/C
Obligations are outstanding;

 

46



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to 2.06(b) with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant
Section 2.06(c) and Section 2.07(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 2.06(c) with respect to such Defaulting Lender’s L/C Obligations shall
be payable to the Issuing Lender until and to the extent that such L/C
Obligations are reallocated and/or cash collateralized; and;

(d) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Advance and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.26(c), and participating interests in any newly made Swing Line
Advance or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.26(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent-of-a-Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Swing Line Lender or Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swing Line Lender
shall not be required to fund any Swing Line Advance and such Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
such Swing Line Lender or Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to such
Swing Line Lender or Issuing Lender, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Agent, the Parent Borrower, the applicable Swing Line
Lenders and the applicable Issuing Lenders each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Advances and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Advances of the other Lenders
(other than Competitive Bid Advances and Swing Line Advances) as the Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Percentage.

 

47



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03, 2.04
and 2.06 . Sections 2.01, 2.03, 2.04 and 2.06 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) As of the Effective Date, except as disclosed in the Parent Borrower’s
Quarterly Report on Form 10-Q for the quarter ending November 30, 2010, since
August 31, 2010 there shall have occurred no Material Adverse Change.

(b) As of the Effective Date, there shall exist no action, suit, investigation,
litigation or proceeding affecting the Parent Borrower or any of its
Consolidated Subsidiaries pending or, to its knowledge, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect other than the matters disclosed by the Parent
Borrower in filings with the United States Securities and Exchange Commission
prior to the date hereof or described on Schedule 3.01(b) hereto (collectively,
the “Disclosed Litigation”) or (ii) purports and is reasonably likely to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(c) As of the Effective Date, the Parent Borrower shall not have been notified
that anything has come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Parent Borrower and its Subsidiaries as they
shall have reasonably requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Parent Borrower shall have notified the Agent as to the proposed
Effective Date.

(f) The Parent Borrower shall have paid all accrued fees and invoiced expenses
of the Agents and the Lenders (including the accrued fees and invoiced expenses
of counsel to the Agents).

(g) On the Effective Date, the following statements shall be true and correct
and the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Parent Borrower, dated the Effective
Date, stating that:

(i) the representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date,

(ii) no event has occurred and is continuing that constitutes a Default, and

 

48



--------------------------------------------------------------------------------

(iii) the conditions precedent set forth in Section 3.01 were satisfied as of
the Effective Date.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent:

(i) This Agreement executed and delivered by each Person party hereto.

(ii) The Revolving Credit Notes and Swing Line Notes to the order of the
relevant Lenders to the extent requested by any Lender pursuant to Section 2.22.

(iii) Certified copies of the resolutions of the board of directors of each
Borrower approving this Agreement and the Notes to be delivered by it, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

(iv) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and such Notes to be delivered by it and the
other documents to be delivered by it hereunder and (B) appropriate insertions
and attachments, including (x) the certificate of incorporation (or equivalent)
of such Borrower evidencing that it is a corporation (or appropriate corporate
form) certified by its secretary or assistant secretary, (y) a long-form good
standing certificate (or its equivalent, if available, for a Foreign Subsidiary
Borrower) evidencing that such Borrower is validly existing, in good standing
and qualified to do business in the jurisdiction in which it is organized and
(z) the resolutions for such Borrower referenced in Section 3.01(h)(iii).

(v) A favorable opinion of the General Counsel or Associate General Counsel of
the Parent Borrower, in form and substance satisfactory to the Agent.

(vi) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

(i) The Parent Borrower shall have terminated the commitments, and paid in full
all Debt, interest, fees and other amounts outstanding, under the Five-Year
Credit Agreement dated as of February 28, 2007 among the Parent Borrower, the
lenders and agents parties thereto and JPMorgan and Citibank, as
co-administrative agent, and each of the Lenders that is a party to such credit
agreement hereby waives, upon execution of this Agreement the requirement of
prior notice under such credit agreement relating to the termination of
commitments thereunder.

(j) The Agent shall have received on or before the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(k) The Effective Date shall occur on or prior to 5:00 p.m. New York City time
on April 15, 2011.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Letter of Credit Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make a Revolving Credit Advance on the
occasion of each Revolving Credit Borrowing, the obligation of each Swing Line
Lender to make a Swing Line Advance on the occasion of each Swing

 

49



--------------------------------------------------------------------------------

Line Borrowing, the obligation of each Issuing Lender to issue, amend, renew or
extend any Letter of Credit and the effectiveness of each Commitment Increase
pursuant to Section 2.20 and each extension of Commitments pursuant to
Section 2.21 shall be subject to the conditions precedent (x) that the Effective
Date shall have occurred and (y) on the date of such Revolving Credit Borrowing,
Swing Line Borrowing or Letter of Credit issuance, amendment, renewal or
extension, or the applicable Increase Date or Extension Date, as the case may
be, the following statements shall be true and correct (and each of the giving
of the applicable Notice of Revolving Credit Borrowing, notice of Swing Line
Borrowing, a request for a Letter of Credit issuance, amendment, renewal or
extension, a request for a Commitment Increase or a Commitment extension, or the
acceptance by the Parent Borrower of the proceeds of such Revolving Credit
Borrowing or Swing Line Borrowing shall constitute a representation and warranty
by the Parent Borrower (and, in the case of an Extension of Credit to a Foreign
Subsidiary Borrower, such Borrower) that on the date of such notices, request,
such Revolving Credit Borrowing, such Swing Line Borrowing, such Letter of
Credit issuance, amendment, renewal or extension, such Increase Date or such
Extension Date such statements are or will be true and correct):

(a) the representations and warranties contained in Section 4.01 (except, in the
case of each Revolving Credit Borrowing, Swing Line Borrowing, Letter of Credit
issuance, amendment, renewal or extension and Increase Date, the representations
set forth in subsection (e) thereof and in subsection (f)(i) thereof) are true
and correct on and as of the date of such Revolving Credit Borrowing, Swing Line
Borrowing, Letter of Credit issuance, amendment, renewal or extension, such
Increase Date or such Extension Date, as applicable, before and after giving
effect thereto, as though made on and as of such date, and

(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or Swing Line Borrowing or from the application of the proceeds
therefrom, from the issuance, amendment, renewal or extension of such Letter of
Credit or from such Commitment Increase or extension of Commitments, as
applicable, that constitutes a Default.

SECTION 3.03. Additional Conditions Precedent Applicable to the Foreign
Subsidiary Borrowers. The obligation of each Lender to make an Extension of
Credit requested to be made by it to any Foreign Subsidiary Borrower on any date
is subject to satisfaction or waiver of, in addition to the conditions precedent
set forth in Sections 3.01 (in the case of the initial extension of credit) and
3.02, (a) with respect to any initial Extension of Credit to a Foreign
Subsidiary Borrower, the receipt by the Agent of a Foreign Subsidiary Opinion,
any information required by the Agent or any Lender of the type which it could
request pursuant to Section 9.12 and such other documents and information with
respect to such Foreign Subsidiary Borrower as the Agent may reasonably request
and (b) with respect to each Extension of Credit, the truthfulness and
correctness in all material respects on and as of such date of the following
additional representations and warranties:

(i) Pari Passu. The obligations of such Foreign Subsidiary Borrower under this
Agreement and any Note, when executed and delivered by such Foreign Subsidiary
Borrower, will rank at least pari passu with all unsecured Indebtedness of such
Foreign Subsidiary Borrower.

(ii) No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice,

 

50



--------------------------------------------------------------------------------

attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or other similar immunity) under laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing in respect
of its obligations under this Agreement or any Note. Such Foreign Subsidiary
Borrower has waived every immunity (sovereign or otherwise) to which it or any
of its properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court and from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement and any Note. The waiver by
such Foreign Subsidiary Borrower described in the immediately preceding sentence
is the legal, valid and binding obligation of such Foreign Subsidiary Borrower.

(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid.

(iv) Exchange Controls. The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement or any Note is, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided any notification or
authorization described in immediately preceding clause (ii) shall be made or
obtained as soon as is reasonably practicable).

Each borrowing by, and each issuance of a Letter of Credit for the account of,
any Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance that the conditions contained in
this Section 3.03 have been satisfied.

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender, who is to make a Competitive Bid Advance, to make
such advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.03, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true and
correct (and each of the giving of the applicable Notice of Competitive Bid
Borrowing and the acceptance by the Parent Borrower of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by the
Parent Borrower that on the date of such Competitive Bid Borrowing such
statements are true and correct):

 

51



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f)(i) thereof) are true and correct on and as of the date of such
Competitive Bid Borrowing, before and after giving effect to such Competitive
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Parent Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrowers. Each of the
Parent Borrower, and in the case of paragraphs (a), (b), (c), (d) and (g) below
each Foreign Subsidiary Borrower, represents and warrants as follows:

(a) Such Borrower is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization or formation.

(b) The execution, delivery and performance by such Borrower of this Agreement
and the Notes made by it, and the consummation of the transactions contemplated
hereby, are within such Borrower’s corporate (or other) powers, have been duly
authorized by all necessary corporate (or other) action, and do not contravene
(i) such Borrower’s charter or by-laws (or other organizational documents) or
(ii) law or any contractual restriction binding on or affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of
this Agreement or the Notes made by it, except, in the case of any such Foreign
Subsidiary Borrower, for authorizations, approvals, consents, notices and
filings which have been obtained or made (or which are not required to be
obtained or made prior to the initial Extensions of Credit to such Foreign
Subsidiary Borrower) and are in full force and effect.

(d) This Agreement has been, and each of the Notes when delivered by such
Borrower hereunder will have been, duly executed and delivered by such Borrower.
This Agreement is, and each of the Notes when delivered by such Borrower
hereunder will be, the legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with their respective terms.

 

52



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at August 31, 2010, and the related Consolidated statements of income and
cash flows of the Parent Borrower and its Subsidiaries for the twelve-months
then ended, accompanied by an opinion of Deloitte & Touche LLP, independent
public accountants, and the Consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at November 30, 2010, and the related Consolidated
statements of income and cash flows of the Parent Borrower and its Subsidiaries
for the three months then ended, duly certified by the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller or Assistant Controller of the Parent
Borrower, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheet as at November 30, 2010, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Parent Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Parent Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP consistently applied. Except as
disclosed in the Parent Borrower’s Quarterly Report on Form 10-Q for the quarter
ending November 30, 2010, since August 31, 2010, there has been no Material
Adverse Change.

(f) There is no pending or, to the knowledge of such Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Parent Borrower or any of
its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status of, or financial effect on the Parent Borrower or any of
its Consolidated Subsidiaries as a result of, the Disclosed Litigation or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note or the consummation of the transactions contemplated hereby.

(g) Such Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

SECTION 4.02. Representation and Warranty of the Lenders. Each Lender represents
and warrants that in good faith it has not and will not rely upon any margin
stock (as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System of the United States) as collateral in the making and
maintaining of its Extensions of Credit hereunder.

ARTICLE V

COVENANTS OF BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance or other amount
owing hereunder shall remain unpaid, any Letter of Credit remains outstanding or
any Lender shall have any Commitment hereunder, each Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except such non-compliance as would not have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the date on which penalties are
attached thereto, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided, however, that no Borrower nor
any of its Material Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings or are not of material importance to the business, financial
condition or results of operations of the Parent Borrower and its Consolidated
Subsidiaries.

(c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice. This section shall not prevent the
use of deductible or excess loss insurance and shall not prevent the Parent
Borrower or a Consolidated Subsidiary from acting as a self-insurer or
maintaining insurance with a Subsidiary or Subsidiaries so long as such action
is consistent with sound business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that a Borrower may consummate any merger or consolidation permitted
under Section 5.02(b) and provided further that no Borrower shall be required to
preserve any right or franchise if such Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower.

(e) Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Borrower
and each such Material Subsidiary in accordance with GAAP in effect from time to
time.

(f) Reporting Requirements. Furnish to the Agent, and in sufficient copies for
the Lenders (provided, however, that clauses (i), (ii), (iv) and (v) of this
Section 5.01(f) shall only apply to the Parent Borrower and that, in the case of
the Consolidated balance sheet and Consolidated statements of income and cash
flows referred to in clause (i) below, the annual audit report and accompanying
information referred to in clause (ii) below and the reports and registration
statements referred to in clause (iv) below, such information will be deemed to
have been furnished to the Agent if it is readily available through EDGAR):

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Parent Borrower, the
Consolidated balance sheet of the Parent Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of the
Parent Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the Parent Borrower as having been prepared in
accordance with GAAP and certificates of the Chief Financial Officer Treasurer,
Assistant Treasurer, Controller or Assistant Controller of the Parent Borrower
as to compliance with the terms of this Agreement;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Parent Borrower, a copy of the annual audit report for such
year for the Parent Borrower and its Subsidiaries, containing the Consolidated
balance sheet of

 

54



--------------------------------------------------------------------------------

the Parent Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Parent Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants acceptable to the Required Lenders;

(iii) as soon as possible and in any event within five days after the
determination by any Borrower of the occurrence of a Default that is continuing
on the date of such statement, a statement of the Chief Financial Officer,
Treasurer, Assistant Treasurer, Controller, Assistant Controller, or other
authorized financial officer of the such Borrower setting forth details of such
Default and the action that such Borrower has taken and proposes to take with
respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Parent Borrower sends to its securityholders (or any class of
them) or its creditors (or any class of them), and copies of all reports and
registration statements that the Parent Borrower or any Subsidiary files with
the Securities and Exchange Commission;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent Borrower or any of its Subsidiaries of the type described in
Section 4.01(f); and

(vi) such other information (excluding trade secrets) respecting the Parent
Borrower or any of its Subsidiaries as any Lender through the Agent may from
time to time reasonably request.

SECTION 5.02. Negative Covenants. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder:

(a) Liens, Etc. The Parent Borrower will not create or suffer to exist, or
permit any of its Material Subsidiaries to create or suffer to exist, any Lien
on or with respect to any of its assets, whether now owned or hereafter
acquired, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, other than:

(i) (A) Liens for taxes, assessments, governmental charges or levies or other
amounts owed to governmental entities other than for borrowed money; (B) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days or that are being contested in good faith; (C) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (D) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; and (E) Liens in favor of a landlord arising
in the ordinary course of business,

(ii) purchase money Liens upon or in any property, assets or stock acquired or
held by the Parent Borrower or any Material Subsidiary in the ordinary course of
business to secure the purchase price or construction cost of such property or
to secure Debt incurred solely for the purpose of financing the acquisition or
construction of such

 

55



--------------------------------------------------------------------------------

property whether incurred prior or subsequent to such acquisition or
construction, or Liens existing on such property at the time of its acquisition
(other than any such Lien created in contemplation of such acquisition) or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
property other than the property being acquired, and no such extension, renewal
or replacement shall extend to or cover any property not theretofore subject to
the Lien being extended, renewed or replaced,

(iii) Liens upon property or assets of the Parent Borrower or any Material
Subsidiary leased by the Parent Borrower or any Material Subsidiary pursuant to
a customary financing arrangement whereby a Governmental Authority issues
industrial revenue bonds to finance the development or improvement of such
property or assets (or similar undertaking to provide incentives to the Parent
Borrower or any Material Subsidiary with respect to such property or assets) and
the Parent Borrower or any Material Subsidiary enters into a capital lease with
respect to such property or assets,

(iv) Liens existing on the Effective Date,

(v) (A) assignments of the right to receive income in connection with any
Receivables Financing and (B) other Liens or assignments of the right to receive
income that would otherwise be prohibited; provided that the Aggregate Amount of
Financing Outstanding in connection with Receivables Financings by the Parent
Borrower or any Material Subsidiary (as described in clause (A)), plus the
aggregate principal amount of Debt secured by Liens or assignments of the right
to receive income described in clause (B) at any time outstanding (which amount,
for purposes of assignments of rights to receive income, shall be deemed to be
the aggregate proceeds received from such assignments, reduced according to the
original schedule of collection of such income), shall not exceed 10% of the
Consolidated Net Assets of the Parent Borrower at such time,

(vi) the replacement, extension or renewal of any Lien permitted by clauses
(ii) and (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the amount secured thereby, and

(vii) intercompany Liens granted to Parent Borrower or Material Subsidiaries.

(b) Mergers, Etc. No Borrower will merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Material
Subsidiaries to do so, except that (i) any Material Subsidiary (other than any
Foreign Subsidiary Borrower) may merge or consolidate with or into, or dispose
of assets to, any other Material Subsidiary or any other Subsidiary of the
Parent Borrower that shall become a Material Subsidiary as a result of such
transaction, (ii) any Material Subsidiary (other than any Foreign Subsidiary
Borrower) may merge into or dispose of assets to the Parent Borrower, (iii) the
Parent Borrower may merge with any other Person as long as the Parent Borrower
is the surviving entity and (iv) any Foreign Subsidiary Borrower may merge into,
or convey, transfer, lease or otherwise dispose of all or substantially all of
its assets to, the Parent Borrower or any other Subsidiary that is (or,
simultaneously with such transaction, becomes) a Foreign Subsidiary Borrower and
that has satisfied (or, simultaneously with such transaction, satisfies), as of
the date of such transaction, the conditions set forth in Section 3.03 with
respect to any Extensions of Credit assumed by it, provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

 

56



--------------------------------------------------------------------------------

(c) Change in Nature of Business. No Borrower will make, or permit any of its
Subsidiaries to make, any material change in the nature of its business taken as
a whole as carried on at the date hereof.

SECTION 5.03. Financial Covenant. So long as any Advance or other amount owing
hereunder shall remain unpaid, any Letter of Credit remains outstanding or any
Lender shall have any Commitment hereunder, the Parent Borrower shall maintain
at the end of each fiscal quarter of the Parent Borrower a Leverage Ratio
(expressed as a percentage) of not more than 66 2/3%.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Advance or Reimbursement
Obligation when the same becomes due and payable; or any Borrower shall fail to
pay any interest on any Advance or Reimbursement Obligation or make any other
payment of fees or other amounts payable under this Agreement or any Note within
five Business Days after the same becomes due and payable; or

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement on its part to be performed or observed that is contained in
Section 5.01(d) or (f)(iii), 5.02(a), 5.02(b) or 5.03, or (ii) the Parent
Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(f)(i) or (ii) if such failure shall remain unremedied
for 5 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender, or (iii) any Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Parent
Borrower by the Agent or any Lender; or

(d) Any Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $150,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Material Subsidiary (as the case
may be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt

 

57



--------------------------------------------------------------------------------

shall be required to be made, in each case prior to the stated maturity thereof;
provided, that for purposes of this paragraph, the termination of a Hedge
Agreement in accordance with its terms shall be deemed to create Debt which
becomes payable at the due date provided for in the applicable Hedge Agreement
documents in an amount equal to the amount payable on such due date; or

(e) Any Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days (or, in the case of any Foreign Subsidiary
Borrower, 45 days), or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against any Borrower or any of its Material
Subsidiaries (unless (x) such judgment is rendered by a court that is located in
a country where the Parent Borrower and its Subsidiaries do not conduct material
operations and have assets with an aggregate value less than $150,000,000,
(y) the Parent Borrower shall have determined, and continues to determine, in
good faith that, to the extent that such judgment is enforceable in any other
country, the aggregate value of the assets of the Parent Borrower and its
Subsidiaries in all countries in which such judgment is enforceable is less than
$150,000,000 and (z) if requested by the Agent, the Parent Borrower shall have
delivered to the Agent satisfactory legal opinions or other documents or
certificates with respect to the foregoing) and either (i) a lawsuit shall have
been properly commenced by any creditor to enforce such judgment or order or
(ii) such judgment is not, within 30 days (or, in the case of any Foreign
Subsidiary Borrower, 45 days) after entry thereof, paid, bonded, discharged or
stayed during appeal (or, in the case of any Foreign Subsidiary Borrower, the
foreign equivalent thereof), or is not discharged within 30 days (or, in the
case of any Foreign Subsidiary Borrower, 45 days) after the expiration of such
stay; provided, however, that the rendering of any such judgment or order shall
not be an Event of Default under this Section 6.01(f) if and for so long as
(i) the amount of such judgment or order, or a portion thereof in an amount
sufficient to reduce the total uninsured amount to an amount less than
$150,000,000, is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not properly disputed the claim made for payment of, the amount of such judgment
or order; or

(g) Any Person or two or more Persons acting in concert shall have, on or after
the date of this Agreement, acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Parent
Borrower (or other securities convertible into such Voting Stock) representing
35% or more of the combined voting power of all Voting Stock of the Parent
Borrower; or (ii) during any period of up to 24 consecutive months, commencing
on or

 

58



--------------------------------------------------------------------------------

after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Parent Borrower (together with any new
directors who (A) were properly and duly elected to the board of directors
pursuant to the Parent Borrower’s bylaws by the affirmative vote of a majority
of the remaining directors then in office or (B) were nominated by a majority of
the remaining members of the board of directors of the Parent Borrower and
thereafter elected as directors by the shareholders of the Parent Borrower)
shall cease for any reason to constitute a majority of the board of directors of
the Parent Borrower; or

(h) The Parent Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $150,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event, provided that the
occurrence of the ERISA Event described in PBGC Regulation Sections 4043.23,
4043.29 or 4043.32 shall constitute an Event of Default under this
Section 6.01(h) only if it is reasonably expected to result in a Material
Adverse Effect, (ii) the partial or complete withdrawal of the Parent Borrower
or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Parent Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Parent Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof, after all such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrowers hereunder and under the Notes. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Parent Borrower (or
such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by each Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as

 

59



--------------------------------------------------------------------------------

are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Notes), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming
Increasing Lender as provided in Section 2.20, an Assumption Agreement entered
into by an Assuming Extending Lender as provided in Section 2.21 or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (ii) may consult
with legal counsel (including counsel for the Parent Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or to inspect the
property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by fax,
electronic transmission or telegram) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. Agents and Affiliates. With respect to its Commitment, the
Advances made by it, any Note issued to it and any Letter of Credit issued or
participated in by it, each of JPMorgan, Citibank, Bank of America and the
Documentation Agents (if a Lender) shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not an agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include JPMorgan, Citibank, Bank of America and the
Documentation Agents in their individual capacity. JPMorgan, Citibank, Bank of
America, the Documentation Agents and their respective Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Parent Borrower, any of its Subsidiaries and any Person who may do
business with or own securities of the Parent Borrower or any such Subsidiary,
all as if JPMorgan, Citibank, Bank of America or the Documentation Agents were
not an Agent, syndication agent or documentation agent, as the case may be, and
without any duty to account therefor to the Lenders.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

60



--------------------------------------------------------------------------------

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrowers), ratably according to the respective
principal amounts of each Lender’s Percentage, from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against the Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by any Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Parent Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that no Syndication
Agent or Documentation Agent has any liability or duties hereunder other than in
its capacity as a Lender.

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty. The Parent Borrower hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment and
performance when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Foreign Borrower Obligations and
all expenses paid or incurred by the Agents, the Issuing Lenders and the Lenders
in endeavoring to collect all or any part of the Foreign Borrower Obligations
from, or in prosecuting any collection or enforcement action against, any
Foreign Subsidiary Borrower or any other guarantor of all or any part of the
Foreign Borrower Obligations (such costs and expenses, together with the Foreign
Borrower Obligations, collectively the “Guaranteed Obligations”). All terms of
this Guaranty apply to and may be enforced by

or on behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

 

61



--------------------------------------------------------------------------------

SECTION 8.02. Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. The Parent Borrower waives, to the extent permitted by
applicable law, any right to require any Agent, any Issuing Lender or any Lender
to sue any Foreign Subsidiary Borrower, any other guarantor, or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.

SECTION 8.03. No Discharge or Diminishment of Guaranty. (a) Except as otherwise
provided for herein, the obligations of the Parent Borrower hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Foreign
Subsidiary Borrower or any other guarantor of or other Person liable for any of
the Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which the Parent
Borrower may have at any time against any Obligated Party, any Agent, any
Issuing Lender, any Lender, or any other Person, whether in connection herewith
or in any unrelated transactions.

(b) The obligations of the Parent Borrower hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever (other
than a defense of payment or performance) by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of the Parent Borrower hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Lender or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Foreign Subsidiary
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Agent, any Issuing Lender
or any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of the Parent Borrower or that would otherwise operate as a
discharge of the Parent Borrower as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 8.04. Defenses Waived. To the fullest extent permitted by applicable
law, the Parent Borrower hereby waives any defense based on or arising out of
any defense of any Foreign Subsidiary Borrower or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Foreign Subsidiary Borrower, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Parent Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any defense
arising under any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed

 

62



--------------------------------------------------------------------------------

Obligations, and any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. The Agent may, at its
election, foreclose on any collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
the Parent Borrower under this Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, the Parent Borrower waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent Borrower against any
Obligated Party or any security.

SECTION 8.05. Rights of Subrogation. The Parent Borrower will not assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Foreign Subsidiary Borrowers have fully
performed all their obligations to the Agents, the Issuing Lenders and the
Lenders.

SECTION 8.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Foreign Subsidiary Borrower or otherwise, the Parent Borrower’s obligations
under this Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the Agents, the
Issuing Lenders and the Lenders are in possession of this Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Foreign
Subsidiary Borrower, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Parent Borrower forthwith on demand by the Agent.

SECTION 8.07. Information. The Parent Borrower assumes all responsibility for
being and keeping itself informed of the Foreign Subsidiary Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that the Parent Borrower assumes and incurs under this Guaranty, and
agrees that neither the Agents, the Issuing Lenders nor any Lender shall have
any duty to advise the Parent Borrower of information known to it regarding
those circumstances or risks.

SECTION 8.08. Taxes. All payments of the Guaranteed Obligations will be made by
the Parent Borrower free and clear of and without deduction for any Taxes or
Other Taxes; provided that if the Parent Borrower shall be required to deduct
any Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) each Agent,
Issuing Lender or Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Parent
Borrower shall make such deductions and (iii) the Parent Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law

SECTION 8.09. Liability Cumulative. The liability of the Parent Borrower under
this Article VIII is in addition to and shall be cumulative with all liabilities
of the Parent Borrower to the Agents, the Issuing Lenders and the Lenders under
this Agreement and the Notes to which the Parent Borrower is a party.

 

63



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. Subject to Section 2.20(e), no amendment or
waiver of any provision of this Agreement or the Revolving Credit Notes or the
Swing Line Notes, nor consent to any departure by any Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (iii) reduce the
principal of, or interest on, the Revolving Credit Advances, the Swing Line
Advances or any fees or other amounts payable hereunder, (iv) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Advances, the Swing Line Advances or any fees or other amounts payable
hereunder, (v) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Extensions of Credit, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (vi) release the Parent Borrower from its obligations under the
Guaranty, or (vii) amend this Section 9.01, (b) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note, (c) no amendment, waiver or consent shall,
unless in writing and signed by each Swing Line Lender in addition to the
Lenders required above to take such action, amend, modify or waive any provision
of Section 2.04 or 2.05, (d) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above to take such action, amend, modify or waive any provision of Section 2.06,
(e) no amendment, waiver or consent shall, unless in writing and signed by each
affected Lender in addition to the Lenders required above to take such action,
require such Lender to fund any Extension of Credit in any currency other than
Dollars or Euros, (f) this Section 9.01 shall not apply to changes in
Commitments pursuant to Sections 2.20, 2.21, 2.25 or 2.26 or any other Section
giving rise to the operation of, to the extent implicated by, such
aforementioned Sections (including Sections 2.14 and 2.15) and (g) no amendment,
waiver or consent shall, unless in writing and signed by each of the Agent, each
Swing Line Lender and each Issuing Lender, in addition to the Lenders required
above to take such action, amend, modify or waive any provision of Section 2.26.

Notwithstanding the foregoing, this Agreement may be amended (A) to add any
Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower upon
execution and delivery by the Parent Borrower, such Foreign Subsidiary and the
Agent of a Borrowing Subsidiary Agreement providing for such Subsidiary to
become a Foreign Subsidiary Borrower and (B) to remove any Subsidiary as a
Foreign Subsidiary Borrower upon (x) written notice by the Parent Borrower and
such Subsidiary to the Agent to such effect, (y) repayment in full of all
outstanding Foreign Borrower Obligations of such Foreign Subsidiary Borrower and
(z) the expiration or termination (or cash collateralization in a manner
satisfactory to the Agent) of all Letters of Credit issued for the account of
such Foreign Subsidiary Borrower.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no amendment, waiver or consent, which requires the consent of all
Lenders shall be effective with respect to such Defaulting Lender with respect
to the matters set forth in Section 9.01(a)(ii), (iii), (iv), (vi) and
(vii) without its consent.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing and mailed, faxed or delivered or,
subject to this Section 9.04, transmitted electronically or (y) disseminated as
and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if

 

64



--------------------------------------------------------------------------------

(i) to the Parent Borrower, at:

 

Parent Borrower:    Monsanto Company    800 Lindbergh Boulevard, St Louis,
Missouri 63167    Attention: Treasurer    Fax: (314) 694-6722    Telephone:
(314) 694-1000    Email: tom.d.hartley@monsanto.com with an information copy to
the Secretary at the same address;   

(ii) to any Foreign Subsidiary Borrower, at its address (or fax number or email
address) specified in the relevant Borrowing Subsidiary Agreement with a copy to
the Parent Borrower at its address specified above;

(iii) to any Initial Lender, at its Domestic Lending Office specified opposite
its name on Schedule I hereto;

(iv) to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender; and

(v) to the Agent, at

 

Agent:    JPMorgan Chase Bank, N.A.    1111 Fannin Street, 10th Floor, Houston,
Texas 77002    Attention: Nathan Lorensen    Fax: (713)-427-6307    Telephone:
(713) 750-3536    Email: nathan.w.lorensen@jpmorgan.com

with a copy to:

      JPMorgan Chase Bank, N.A.    270 Park Avenue, 4th Floor, New York, New
York 10017    Attention: Gitanjali Pundir    Fax: (212) 270-5100    Telephone:
(212) 270-5894    Email: gitanjali.pundir@jpmorgan.com

in the case of any notice relating to

Euro Advances, with a copy to:

      J.P. Morgan Europe Limited    125 London Wall, London, EC2Y 5AJ, United
Kingdom    Attention: Sue Dalton    Fax: 011-44-20-7777-2360    Telephone:
011-44- 20-7777-2434    Email: sue.r.dalton@jpmorgan.com

or, as to any Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Parent Borrower and the Agent, provided that materials
required to be delivered pursuant to Section 5.01(f)(i), (ii) or (iv) shall be
delivered to the Agent as

 

65



--------------------------------------------------------------------------------

specified in Section 9.02(b) or as otherwise specified to the Parent Borrower by
the Agent. All such notices and communications shall be effective upon receipt.
Delivery by fax or electronic transmission of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

(b) So long as JPMorgan or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(f)(i), (ii) or (iv) may be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by email at nathan.w.lorensen@jpmorgan.com,
gitanjali.pundir@jpmorgan.com and sue.r.dalton@jpmorgan.com or such other email
address specified by the Agent. Each Borrower agrees that the Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to the Parent Borrower, any of its Subsidiaries or
any other materials or matters relating to this Agreement, the Notes or any of
the transactions contemplated hereby, but not any notices delivered pursuant to
Article II, except as agreed by the Parent Borrower and the applicable Lender,
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). Each Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that, if
requested by any Lender, the Agent shall deliver a copy of the Communications to
such Lender by fax or other electronic communication.

(d) In addition to the delivery of Notices by posting to the Platform as set
forth in Sections 9.02(b) and (c), (i) notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the Agent
and the applicable Lender and (ii) the Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(e) Each Lender agrees (i) to notify the Agent in writing of such Lender’s email
address to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

66



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) The Parent Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent, Syndication Agents,
Documentation Agents and the Lead Arrangers in connection with the preparation,
execution, delivery, modification and amendment of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Parent Borrower further agrees to pay
on demand all reasonable costs and expenses of the Agents, the Lead Arrangers,
the Issuing Lenders, the Swing Line Lenders and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent, each Lead Arranger, each Issuing Lenders, each Swing Line Lender and each
Lender in connection with the enforcement of rights under this Section 9.04(a).

(b) The Parent Borrower agrees to indemnify and hold harmless the Agent,
Syndication Agents, Documentation Agents, each Lead Arranger, each Issuing
Lender, each Swing Line Lender and each Lender and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
actual or proposed use of the proceeds of the Advances or Letters of Credit by
the Parent Borrower or any of its Subsidiaries or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Parent Borrower or any of
its Subsidiaries or any Environmental Action relating in any way to the Parent
Borrower or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Parent Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Parent Borrower also agrees not to assert any claim
against any Agent, any Lead Arranger, any Issuing Lender, Swing Line Lender, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.11(d) or (e), 2.13 or
2.15, acceleration of the maturity of the Advances pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Parent Borrower pursuant to Section 9.07(a), the Parent Borrower
shall pay (or shall cause the relevant Foreign Subsidiary Borrower to pay), upon
demand by such Lender (with a copy of such demand to the Agent), to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

67



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.14, 2.17 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

(e) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Issuing Lender or the Swing Line Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the Issuing
Lender or the Swing Line Lender, as the case may be, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Issuing Lender or the Swing Line
Lender in its capacity as such.

SECTION 9.05. Right of Set-off. Nothing herein shall derogate any Lender’s
right, if any, if and to the extent payment owed to such Lender is not made when
due hereunder or under any Note held by such Lender, to set off from time to
time against any or all of any Borrower’s deposit (general or special, time or
demand, provisional or final) accounts with such Lender any amount so due. Each
Lender agrees promptly to notify the Parent Borrower after any such set off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set off and application. The rights of
each Lender under this Section 9.05 are in addition to other rights and remedies
which such Lender may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01, 2.03, 2.04 and 2.06, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Parent Borrower, the Foreign Subsidiary
Borrowers party hereto on the Effective Date and the Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers, each Agent, each Lead Arranger, each Issuing Lender and each Lender
and their respective successors and assigns (including any affiliate of an
Issuing Lender that issues any Letter of Credit), except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders (and any such assignment without such
consent shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Parent Borrower (following a demand to such Lender pursuant to
Section 2.14 or Section 2.15 if no Event of Default has occurred and is
continuing) upon at least 5 Business Days’ notice to such Lender and the Agent
or if required pursuant to Section 2.20, 2.21, 2.25 or 2.26, will, assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and any Notes held by it required to be assigned
pursuant to Section 2.14 or Section 2.15); provided, however, that (i) the
assignee is an Eligible Assignee; (ii) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement (other than any Competitive Bid Advances owing to it and any
Competitive Bid Notes held by it, except any such Competitive Bid Advances or
Competitive Bid Notes required to be assigned pursuant to Section 2.14 or
Section 2.15), (iii) except in the case of (x) an assignment to an Affiliate of
such Lender or a Person that, immediately prior to such assignment, was a Lender
or (y) an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (iv) each
such assignment

 

68



--------------------------------------------------------------------------------

made as a result of a demand by the Parent Borrower pursuant to this
Section 9.07(a) shall be arranged by the Parent Borrower after consultation with
the Agent and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender under this Agreement, (v) no Lender shall be obligated to
make any such assignment as a result of a demand by the Parent Borrower pursuant
to this Section 9.07(a) unless and until such Lender shall have received one or
more payments from either one or more Borrowers or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vii) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500 and
(viii) if the assignee is not a United States person, it shall deliver any
documentation required to be delivered by it under Section 2.17(e). Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.14, 2.17 and 9.04, and its obligations under
Sections 2.06(j), 7.05 and 9.04(e), to the extent any claim thereunder relates
to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee and
makes the representation and warranty set forth in Section 4.02; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances and L/C
Obligations owing to, each Lender from time to time (the

 

69



--------------------------------------------------------------------------------

“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent, the Issuing
Lenders and the other Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Parent Borrower.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Parent Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note or the Guaranty, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation. Upon the sale of a
participation pursuant to this Section 9.07(e), such Lender shall promptly
provide notice to the Parent Borrower of the sale of a participation (other than
a sale of a participation pursuant to Section 2.18); provided, however, that the
failure by such Lender to provide such notice shall not invalidate the sale of
such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender; provided further that, so long as no Default
has occurred and is continuing, the Parent Borrower shall have consented in
advance to the disclosure of any non-public information, such consent not to be
unreasonably withheld.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System of the
United States.

(h) Each Lender agrees that it will not assign any right, obligation or Note, or
sell any participation, in any manner or under any circumstances that would
require registration, qualification or filings under the securities laws of the
United States of America, of any state or any country.

 

70



--------------------------------------------------------------------------------

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Parent Borrower, other than (a) to the Agent, a Lender, a Lender’s Affiliates
and each of their officers, directors, employees, agents and advisors and, to
the extent contemplated by Section 9.07(f), to actual or prospective assignees
and participants, and then only on a confidential basis, (b) as required by any
law, rule or regulation or judicial process or similar proceeding, provided that
the Agent or such Lender, as the case may be, has notified the Parent Borrower
(if permitted by law and to the extent practicable and in accordance with
reasonable business practice) and has otherwise taken reasonable steps to
protect such information from any unnecessary disclosure, (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking or other financial institutions, provided that, without prejudice to
its right to disclose to such examiner or regulator, the Agent and the Lenders
agree to use reasonable efforts to limit the amount of Confidential Information
which is disclosed to the extent practicable and in accordance with reasonable
business practice, (d) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (e) in connection
with the exercise of any remedy hereunder.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by fax or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Notes, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.02. In addition, each Foreign
Subsidiary Borrower agrees that, to the extent permitted by applicable law,
service of process may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

71



--------------------------------------------------------------------------------

SECTION 9.12. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act. Each Borrower agrees to cooperate with each Lender and provide
true, accurate and complete documentation and information to such Lender in
response to any such request, to the extent such Lender shall reasonably
determine that such information is required to be provided pursuant to the
Patriot Act or by bank regulatory authorities under applicable “know your
customer” rules and regulations.

SECTION 9.13. Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, to the
fullest extent permitted by law, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss, and
if the amount of the Agreement Currency so purchased exceeds the sum originally
due to the Applicable Creditor in the Agreement Currency, such Applicable
Creditor agrees to remit such excess to the applicable Borrower. The obligations
of the Borrowers contained in this Section 9.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

SECTION 9.15. Markit Data.

(a) JPMorgan, whether in its individual capacity or as Agent or Lender or
otherwise, may receive data from Markit Group Limited (“Markit”) with respect to
the Credit Default Swap Spread and agrees in such capacity to provide, upon
request, to Designated Users identified by each Lender (and, if JPMorgan is not
the Agent, the Agent) such data, including any accompanying written notice or
supporting information from Markit (together, the “Markit Data”), via email,
log-in or other means of communication at the discretion of JPMorgan. JPMorgan
shall have all of the rights, benefits and protections of the Agent provided for
in Article 7 when acting in any such capacity with respect to the provision of
any Markit Data.

 

72



--------------------------------------------------------------------------------

For the avoidance of doubt, any Designated User shall only access and use the
Markit Data for the purposes as specified in this Agreement on behalf of the
respective Lender or, if applicable, the Agent and shall be required by such
Lender, and if applicable, the Agent, to comply with the terms of this
Section 9.15. Each Lender, and if applicable, the Agent, hereby agrees, without
limiting Markit’s or JPMorgan’s other rights and remedies, that it is
responsible for and liable for any breach of any of the provisions of this
Section 9.15 by its respective Designated Users.

(b) Each Lender acknowledges that all copyright, database rights, trade marks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit. Except as provided for under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMorgan (upon Markit’s
written requests to JPMorgan) to protect any contractual, statutory and common
law rights in the Markit Data.

(c) Each Lender acknowledges that none of Markit, JPMorgan, their respective
affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data. Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMorgan,
their respective affiliates or any Data Provider.

(d) Neither Markit and its affiliates, any Data Provider or JPMorgan and its
affiliates (except in the event of fraud, gross negligence or willful misconduct
on part of Markit or its affiliates, such Data Provider or JPMorgan and its
affiliates) shall in any way be liable to any Lender or any client of any Lender
for any inaccuracies, errors or omissions, regardless of cause, in the Markit
Data provided hereunder or for any damages (whether direct or indirect)
resulting therefrom. Without limiting the foregoing, Markit and JPMorgan shall
have no liability whatsoever to any Lender or client of a Lender, whether in
contract (including under an indemnity), in tort (including negligence), under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by such Lender or client as a result of or in connection with any opinions,
recommendations, forecasts, judgments, or any other conclusions, or any course
of action determined, by such Lender or any client of such Lender, based on the
Markit Data. To the extent permitted by law, neither Markit nor JPMorgan nor
their respective affiliates shall be liable for any loss of profits or revenue
or any indirect or consequential losses or damages whatsoever incurred, whether
or not it has been advised in advance of the possibility of any such loss,
arising from the use of Markit Data.

(e) Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality. Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMorgan to each Lender and the Agent under
this Agreement. Each Lender agrees to hold Markit’s and such third parties’
confidential information in confidence to the same extent and in the same manner
as such Lender is required to hold Borrower’s information confidential pursuant
to Section 9.08 hereof and agrees that it will follow procedures which are
intended to put any transferee of such confidential information on notice that
such confidential information may not be used for any

 

73



--------------------------------------------------------------------------------

other purposes except as contemplated herein. It is understood and agreed that
in the event of a breach of confidentiality, damages may not be an adequate
remedy and that JPMorgan shall be entitled to injunctive relief to restrain any
such breach, threatened or actual. Notwithstanding anything herein to the
contrary, the Lenders and the Agent are entitled to disclose and use the Markit
Data in the normal course of their business as it relates to the Agreement,
including but not limited to disclosing such information to ratings agencies,
league table providers and prospective assignees and participants.

(f) The Borrowers acknowledge that each of JPMorgan and the other Lenders from
time to time may conduct business with and may be a shareholder of Markit and
that each of JPMorgan or the other Lenders may have from the time to time the
right to appoint one or more directors to the board of directors of Markit.

SECTION 9.16. Integration. This Agreement (including agreements with the Agent
and Issuing Lenders referenced in Sections 2.06(c) and 2.07(b)) and the Notes
represent the entire agreement of the Borrowers, the Agent, the Swing Line
Lenders, Issuing Lenders and the Lenders, with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Agent or any Swing Line Lender, Issuing Lender or Lender
relative to the subject matter hereof not expressly set forth herein or in the
Notes.

SECTION 9.17. No Fiduciary Duty. The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of each Borrower, its stockholders
and/or its affiliates. Each Borrower agrees that nothing in the Agreement or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and each
Borrower, its stockholders or its affiliates, on the other. Each Borrower
acknowledges and agrees that (i) the transactions contemplated by the Agreement
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
each Borrower, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to such Borrower except the obligations expressly set forth in the
Agreement and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrowers, their management, stockholders, creditors or any
other Person. Each Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to it, in connection with such
transaction or the process leading thereto.

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONSANTO COMPANY By    

 

  Name:   Title: JPMORGAN CHASE BANK, N.A.,   as Agent, Issuing Lender and Swing
Line Lender By    

 

  Name:   Title: CITIBANK, N.A.,   as Issuing Lender By    

 

  Name:   Title: BANK OF AMERICA, N.A.,   as a Issuing Lender By  

 

  Name:   Title:

 

Credit Agreement



--------------------------------------------------------------------------------

Initial Lenders

 

$180,000,000.00*      

JPMORGAN CHASE BANK, N.A.,

as Agent and as a Lender

 

By                                                                   
                                                   

 Name:

 Title:

$180,000,000.00*      

CITIBANK, N.A.,

As a Lender

 

By                                                                   
                                                   

 Name:

 Title:

$180,000,000.00*      

BANK OF AMERICA, N.A.,

As a Lender

 

By                                                                  
                                                     

 Name:

 Title:

$139,000,000.00      

BARCLAYS BANK PLC

As a Lender

 

By                                                                   
                                                   

 Name:

 Title:

$139,000,000.00      

GOLDMAN SACHS BANK USA,

as a Lender

 

By                                          
                                                                           

 Name:

 Title:

$139,000,000.00      

MORGAN STANLEY BANK, N.A.,

as a Lender

 

By                                                                   
                                                   

 Name:

 Title:

$139,000,000.00      

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.,

as a Lender

 

By                                                                   
                                                   

 Name:

 Title:

*       Reflects assignments effective as of May 31, 2012

     



--------------------------------------------------------------------------------

$139,000,000.00   

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$85,000,000.00   

COÖPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH,

as a Lender

 

By                                                                           
                                            

 Name:

 Title:

$85,000,000.00   

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$85,000,000.00   

MIZUHO CORPORATE BANK (USA),

as a Lender

 

By                                                                           
                                            

 Name:

 Title:

$85,000,000.00   

WELLS FARGO BANK, N.A.,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$55,000,000.00   

BANCO SANTANDER, SA, NEW YORK BRANCH as a Lender

 

By                                                                   
                                                    

 Name:

 Title:



--------------------------------------------------------------------------------

$55,000,000.00   

FIFTH THIRD BANK,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$55,000,000.00

  

SOCIETE GENERALE,

as a Lender

 

By                                          
                                                                            

 Name:

 Title:

$55,000,000.00

  

STANDARD CHARTERED BANK,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$55,000,000.00

  

THE BANK OF NEW YORK MELLON,

as a Lender

 

By                                                                           
                                            

 Name:

 Title:

$55,000,000.00

  

THE NORTHERN TRUST COMPANY,

as a Lender

 

By                                                                           
                                            

 Name:

 Title:

$55,000,000.00

  

UNICREDIT BANK AG, NEW YORK BRANCH,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

$40,000,000.00*

  

COBANK, ACB,

as a Lender

 

By                                                                   
                                                    

 Name:

 Title:

*       Reflects assignments effective as of May 31, 2012

  

$2,000,000,000 Total of the Commitments

  



--------------------------------------------------------------------------------

SCHEDULE I –

APPLICABLE LENDING OFFICES

 

Name of Initial Lender    Domestic Lending Office   Eurodollar Lending Office  
    JPMORGAN CHASE BANK, N.A.   

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Nathan Lorensen

Tel: 713-750-3536

Fax: 713-427-6307

 

with a copy to:

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Gitanjali Pundir

Tel: 212-270-5894

Fax: 212-270-5100

 

with respect to Eurocurrency Rate

Advances in Dollars:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Nathan Lorensen

Tel: 713-750-3536

Fax: 713-427-6307

 

and with respect to Eurocurrency

Rate Advances in Euros:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

United Kingdom

Tel: 011-44- 20-7777-2434

Fax: 011-44-20-7777-2360

Attn: Sue Dalton

 

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Gitanjali Pundir

Tel: 212-270-5894

Fax: 212-270-5100

      BANK OF AMERICA, N.A.   

Bank of America

2001 Clayton Road, CA4-702-02- 25

Concord, CA 94520

Attn: Vanessa Parrilla

Tel: 925-675-7853

Fax: 888-969-2297

 

Bank of America

2001 Clayton Road, CA4-702-02- 25

Concord, CA 94520

Attn: Vanessa Parrilla

Tel: 925-675-7853

Fax: 888-969-2297

      CITIBANK, N.A.   

Citibank, N.A.

1615 Brett Road

New Castle, DE 19720

Attn: Jackie Caine, Securities

Processing Analyst

Tel: 302-894-6053

Fax: 212-994-0847

 

Citibank, N.A.

1615 Brett Road

New Castle, DE 19720

Attn: Jackie Caine, Securities Processing Analyst

Tel: 302-894-6053

Fax: 212-994-0847



--------------------------------------------------------------------------------

BARCLAYS BANK PLC   

Barclays Capital

70 Hudson Street

Jersey City, NJ 07302

Attn: Vincent Cangiano

Tel: 201-499-2710

Fax: 212-412-7401

  

Barclays Capital

70 Hudson Street

Jersey City, NJ 07302

Attn: Vincent Cangiano

Tel: 201-499-2710

Fax: 212-412-7401

      GOLDMAN SACHS BANK USA   

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: gs-sbd-admin-contacts@ny.email.gs.com

Tel: 212-902-1099

Fax: 917-977-3966

  

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: gs-sbd-admin-contacts@ny.email.gs.com

Tel: 212-902-1099

Fax: 917-977-3966

      MORGAN STANLEY BANK, N.A.   

Morgan Stanley Loan Servicing

1000 Lancaster Street

Baltimore, MD 21202

Tel: 443-627-4355

Fax: 718-233-2140

  

Morgan Stanley Loan Servicing

1000 Lancaster Street

Baltimore, MD 21202

Tel: 443-627-4355

Fax: 718-233-2140

     

THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD.

  

BTMU Operations Office

for the Americas

C/O The Bank of Tokyo-Mitsubishi

UFJ, Ltd., NY Branch

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Attn: Janet Persaud, Banking Officer, Loan Operations Dept.

Tel: 201-413-8948

Fax: 201-521-2304; 201-521-2305

  

BTMU Operations Office for the Americas

C/O The Bank of Tokyo-Mitsubishi

UFJ, Ltd., NY Branch

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Attn: Janet Persaud, Banking

Officer, Loan Operations Dept.

Tel: 201-413-8948

Fax: 201-521-2304; 201-521-2305

     

THE ROYAL BANK OF

SCOTLAND PLC

  

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Sourabh Chourasia

Tel: 203-897-4431

Fax: 203-873-5019

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Javied Basha

Tel: 203-897-4431

Fax: 203-873-5019

  

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Sourabh Chourasia

Tel: 203-897-4431

Fax: 203-873-5019

The Royal Bank of Scotland PLC

600 Washington Boulevard

Stamford, CT 06901

Attn: Javied Basha

Tel: 203-897-4431

Fax: 203-873-5019



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE
RAIFFEISEN-

BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”

NEW YORK BRANCH

  

Rabobank Nederland

10 Exchange Place, 16th Floor

Jersey City, NJ 07302

Attn: Manjur Ahmed, Corporate

Services

Tel: 201-499-5432

Fax: 914-304-9326

  

Rabobank Nederland

10 Exchange Place, 16th Floor

Jersey City, NJ 07302

Attn: Manjur Ahmed, Corporate Services

Tel: 201-499-5432

Fax: 914-304-9326

      CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK   

Credit Agricole Corporate

and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

  

Credit Agricole Corporate and

Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Jaikissoon Sanichar

Tel: 732-590-7500

Fax: 917-849-5580

      MIZUHO CORPORATE BANK (USA)   

Mizuho Corporate Bank (USA)

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Maxine Bunbury, Credit Administrator

Tel: 201-626-9139

Fax: 201-626-9941

  

Mizuho Corporate Bank (USA)

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, N.J. 07311

Attn: Maxine Bunbury, Credit Administrator

Tel: 201-626-9139

Fax: 201-626-9941

      WELLS FARGO BANK, N.A.   

Wells Fargo Bank, N.A.

230 W Monroe St.

29th Floor, Suite 2900

Chicago, IL 60606-4703

Attn: Siamak Saidi, Corporate Banking Relationship Manager

Tel: 312-845-4523

Fax: 312-553-4783

  

Wells Fargo Bank, N.A.

230 W Monroe St.

29th Floor, Suite 2900

Chicago, IL 60606-4703

Attn: Siamak Saidi, Corporate Banking

Relationship Manager

Tel: 312-845-4523

Fax: 312-553-4783

      BANCO SANTANDER, SA, NEW YORK BRANCH   

Banco Santander, S.A.,

New York Branch

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

  

Banco Santander, S.A., New York Branch

45 East 53rd Street

New York, NY 10022

Attn: Ligia Castro

Tel: 212-350-3677

Fax: 212-350-3647

      COBANK, ACB   

CoBank, ACB

5500 South Quebec St.

Greenwood Village, CO 80111

Attn: Betty Marshall, Syndication Specialist

Tel: 303-618-3704

Fax: 303-740-4021

  

CoBank, ACB

5500 South Quebec St.

Greenwood Village, CO 80111

Attn: Betty Marshall, Syndication Specialist

Tel: 303-618-3704

Fax: 303-740-4021



--------------------------------------------------------------------------------

FIFTH THIRD BANK   

Fifth Third Bank

5050 Kingsley Dr.

Cincinnati, OH 45227

Attn: Jessica Cornish

Tel: 513-358-1185

Fax: 513-358-3478

  

Fifth Third Bank

5050 Kingsley Dr.

Cincinnati, OH 45227

Attn: Jessica Cornish

Tel: 513-358-1185

Fax: 513-358-3478

      SOCIETE GENERALE   

Societe Generale

480 Washington Blvd

Jersey City, NJ 07310

Attn: Colleen Messina, Portfolio Administrative

Tel: 201-839-8457

Fax: 201-839-8116

   Societe Generale


480 Washington Blvd

Jersey City, NJ 07310

Attn: Colleen Messina, Portfolio
Administrative

Tel: 201-839-8457

Fax: 201-839-8116

     

STANDARD CHARTERED

BANK

  

Standard Chartered Bank

Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Victoria Faltine

Tel: 201-706-5311

Fax: 201-706-6722

   Standard Chartered Bank


Two Gateway Center, 13th Floor

Newark, NJ 07102

Attn: Victoria Faltine

Tel: 201-706-5311

Fax: 201-706-6722

     

THE BANK OF NEW YORK

MELLON

  

The Bank of New York Mellon

6023 Airport Road, 2nd Floor

Oriskany, NY 13424

Attn: Larry Klockowski, Loan Servicing Specialist

Tel: 315-765-4791

Fax: 315-765-4782

   The Bank of New York Mellon


6023 Airport Road, 2nd Floor

Oriskany, NY 13424

Attn: Larry Klockowski, Loan
Servicing Specialist

Tel: 315-765-4791

Fax: 315-765-4782

     

THE NORTHERN TRUST

COMPANY

  

The Northern Trust Company

50 S. LaSalle Street

Chicago, IL 60675

Attn: Sharon Jackson

Tel: 312-630-1609

Fax: 312-630-1566

   The Northern Trust Company


50 S. LaSalle Street

Chicago, IL 60675

Attn: Sharon Jackson

Tel: 312-630-1609

Fax: 312-630-1566

     

UNICREDIT BANK AG, NEW

YORK BRANCH

  

UniCredit Bank, London

120 London Wall, Moor House

Attn: Gary Poole, Loan

Administrator

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1235

Fax: 44-20-7826-1122

   UniCredit Bank, London


120 London Wall, Moor House

Attn: Gary Poole, Loan

Administrator

London EC2Y 5ET, U.K.

Tel: 44-20-7826-1235

Fax: 44-20-7826-1122



--------------------------------------------------------------------------------

SCHEDULE II –

MANDATORY COST FORMULA

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Mandatory Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Mandatory Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Advance) and will be expressed as a
percentage rate per annum.

3. The Mandatory Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in all Advances made from that
Applicable Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Applicable Lending
Office.

4. The Mandatory Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Agent as follows:

A x 0.01

Per cent. per annum

300

Where:

 

  A is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by each Reference Bank to the Agent pursuant to paragraph 7
below and expressed in euros per €1,000,000.

 

  5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;



--------------------------------------------------------------------------------

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1. Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  6. In application of the above formula, the resulting figures shall be rounded
to four decimal places.

7. If requested by the Agent or the Parent Borrower, each Reference Bank shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the Agent and the Parent Borrower, the rate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in euros per €1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Mandatory Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

(a) the jurisdiction of its Applicable Lending Office; and

(b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

9. The rates of charge of each Reference Bank for the purpose of A above shall
be determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with an Applicable Lending Office in the same
jurisdiction as its Applicable Lending Office.

10. The Agent shall have no liability to any person if such determination
results in a Mandatory Cost Rate which over or under compensates any Lender and
shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Mandatory Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, a Mandatory Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.



--------------------------------------------------------------------------------

13. The Agent may from time to time, after consultation with the Borrowers and
the Lenders, determine and notify to all parties to this Agreement any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

DISCLOSED LITIGATION – UPDATES

None



--------------------------------------------------------------------------------

EXHIBIT A-1 – FORM OF

REVOLVING CREDIT NOTE

PROMISSORY NOTE

 

U.S.$                                Dated:                             ,
201    

FOR VALUE RECEIVED, the undersigned, [Monsanto Company, a Delaware corporation]
[INSERT NAME OF FOREIGN SUBSIDIARY BORROWER, a                         ] (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                 (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Four-Year Credit Agreement, dated as of April 1, 2011, among [Monsanto Company,
a Delaware corporation,] the Borrower, the [other] Foreign Subsidiary Borrowers
from time to time parties thereto, the Lender and certain other lenders parties
thereto, JPMorgan Chase Bank, N.A. as administrative agent (in such capacity,
the “Agent”), Citibank, N.A. and Bank of America, N.A., as co-syndication
agents, Barclays Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland
plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding,
Inc., as co-documentation agents, and J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
co-lead arrangers and joint bookrunners (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Dollars or Euros, as applicable, to
JPMorgan Chase Bank, N.A., as Agent, at the Agent’s Office, in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note; provided that
the failure of the Lender to do so shall not affect the obligation of the
Borrower hereunder or under the Credit Agreement.

This Promissory Note is one of the Revolving Credit Notes referred to in, is
entitled to the benefits of, the Credit Agreement and is subject to certain
restrictions on assignment set forth in the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Advances by the Lender to the Borrower and the other borrowers from time to time
parties to the Credit Agreement in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance to it being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MONSANTO COMPANY

By

   

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal
Balance    Notation
Made By                                        



--------------------------------------------------------------------------------

EXHIBIT A-2 – FORM OF

COMPETITIVE BID NOTE

PROMISSORY NOTE

 

U.S.$                                Dated:                         , 201    

FOR VALUE RECEIVED, the undersigned, MONSANTO COMPANY, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
                             (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Four-Year Credit Agreement, dated as of
April 1, 2011, among the Parent Borrower, the Foreign Subsidiary Borrowers from
time to time parties thereto, the Lender and certain other lenders parties
thereto, JPMorgan Chase Bank, N.A. as administrative agent (in such capacity,
the “Agent”), Citibank, N.A. and Bank of America, N.A., as co-syndication
agents, Barclays Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland
plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding,
Inc., as co-documentation agents, and J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
co-lead arrangers and joint bookrunners (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined)), on                     , 201    , the principal amount of
U.S.$                    .

The Parent Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

Interest Rate:                 % per annum (calculated on the basis of a year of
                 days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, for the account of the Lender at
the office of JPMorgan Chase Bank, N.A., at 1111 Fannin Street, 10th Floor,
Houston, Texas 77002 in same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, and certain restrictions on assignments.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MONSANTO COMPANY

By

   

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT A-3 – FORM OF

SWING LINE NOTE

PROMISSORY NOTE

U.S.$                                                              
                                         
                                                            Dated:
                    , 201    

FOR VALUE RECEIVED, the undersigned, Monsanto Company, a Delaware corporation
(the “Parent Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Swing Line Commitment
in figures] or, if less, the aggregate principal amount of the Swing Line
Advances made by the Lender to the Parent Borrower pursuant to the Four-Year
Credit Agreement, dated as of April 1, 2011, among the Parent Borrower, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lender and
certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as co-lead arrangers and joint bookrunners (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), outstanding on such date.

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Advance from the date of such Swing Line Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, in same day funds. Each Swing Line Advance owing to
the Lender by the Parent Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note; provided that the failure of the Lender to do so
shall not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This Promissory Note is one of the Swing Line Notes referred to in, is entitled
to the benefits of, the Credit Agreement and is subject to certain restrictions
on assignment set forth in the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Swing Line Advances by the Lender
to the Parent Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Parent Borrower resulting from each such Swing Line Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

The Parent Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MONSANTO COMPANY By                                
                                                                       Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

   Unpaid Principal
Balance    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT B-1 – FORM OF

NOTICE OF REVOLVING CREDIT BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

[Date]

Attention: Nathan Lorensen

Ladies and Gentlemen:

The undersigned, Monsanto Company [and [insert name of Foreign Subsidiary
Borrower]]1, refer[s] to the Four-Year Credit Agreement, dated as of April 1,
2011 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, certain Foreign Subsidiaries of Monsanto Company from time to time
parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as co-lead arrangers and joint bookrunners, and
hereby give[s] you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that [the undersigned] [insert name of Foreign Subsidiary Borrower]
hereby requests a Revolving Credit Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Revolving
Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

The name of the Borrower is                 .

The Business Day of the Proposed Revolving Credit Borrowing is                 ,
201    .

The Type of Advances comprising the Proposed Revolving Credit Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].

The aggregate amount of the Proposed Revolving Credit Borrowing is
[$][€]                    .

The initial Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Revolving Credit Borrowing is                  month[s].]

 

 

1 

This notice should be signed by Monsanto Company and, if a borrowing is being
requested by a Foreign Subsidiary Borrower, such Borrower.



--------------------------------------------------------------------------------

[Each of] The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in [Section 3.03 and]1
Section 4.01 of the Credit Agreement (except the representations set forth in
the last sentence of subsection (e) thereof and in subsection (f)(i) thereof)
are correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing Revolving Credit or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours, MONSANTO COMPANY By       Title:
[NAME OF [FOREIGN] SUBSIDIARY BORROWER] By       Title:

 

 

2 

Applicable if borrowing is requested by Foreign Subsidiary Borrower.



--------------------------------------------------------------------------------

EXHIBIT B-2 – FORM OF NOTICE OF

COMPETITIVE BID BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1111 Fannin Street, 10th Floor

Houston, Texas 77002

[Date]

Attention: Nathan Lorensen

Ladies and Gentlemen:

The undersigned, Monsanto Company, refers to the Four-Year Credit Agreement,
dated as of April 1, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, the Foreign Subsidiary Borrowers from time to time
parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Agent”), Citibank, N.A. and Bank of
America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank
USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as co-lead arrangers and joint bookrunners, and
hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

 

  (A)    Date of Competitive Bid Borrowing           (B)    Amount of
Competitive Bid Borrowing           (C)    [Maturity Date] [Interest Period]1   
       (D)    Interest Rate Basis           (E)    Interest Payment Date(s)   
       (F)                (G)                (H)             

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Competitive Bid Borrowing:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are true and correct,
before and after giving effect to the Proposed Competitive Bid Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

 

1 

Use Maturity Date for Fixed Rate Advances and Interest Period for LIBO Rate
Advances.



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and

(d) the aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement is within the
aggregate amount of the unused Commitments of the Lenders.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

 

Very truly yours, MONSANTO COMPANY By       Title:



--------------------------------------------------------------------------------

EXHIBIT C: FORM OFASSIGNMENT

AND ACCEPTANCE

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent below (i) all of the Assignor’s rights and obligations in its capacity as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor identified below (including any letters of credit, guarantees,
competitive bid advances and swingline advances included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

2.      Assignee:

  

 

   [and is an Affiliate of [identify Lender]]

3.      Borrower(s):

   Monsanto Company, and the Foreign Subsidiary Borrowers from time to time
parties to the Credit Agreement

4.      Agent:

   [JPMorgan Chase Bank, N.A.], as agent under the Credit Agreement

5.      Credit Agreement:

   The Credit Agreement dated as of April 1, 2011 among Monsanto Company, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders from
time to time parties thereto, JPMorgan Chase Bank, N.A., as Agent, and the other
agents parties thereto



--------------------------------------------------------------------------------

6. Assigned Interest:

For assignment of Commitments:

 

Aggregate Amount of
Commitments for all Lenders   

Amount of

Commitment

Assigned by Assignor

  

Percentage Assigned

of Commitment for all

Lenders4

  

Termination Date of
Commitment

Assigned as of the date
hereof

$    $    %      $    $    %      $    $    %     

For assignment of Competitive Bid Advances:

 

Date of Advance

Assigned

   Aggregate Amount of
Competitive Bid
Advances Owed to
Assignor (not giving
effect to assignment)   

Amount of

Competitive Bid

Advance

Assigned

  

Percentage

Assigned of

Competitive

Bid Advance5

  

Interest

Rate /

Interest

Rate

Type

  

Maturity

Date

     $    $    %                $    $    %                $    $    %          

For assignment of Swing Line Advances:6

 

Date of Advance

Assigned

  

Aggregate Amount of

Swing Line Advances

Owed to Assignor (not

giving effect to

assignment)

  

Amount of Swing

Line Advance

Assigned

  

Percentage

Assigned of

Swing Line

Advance7

  

Section

2.04(b)

Repayment

Date

     $    $    %           $    $    %           $    $    %     

Effective Date:                 , 201    8 [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders.

 

5 

Set forth, to at least 9 decimals, as a percentage of the Competitive Bid
Advance being assigned.

 

6 

Applicable to assignments by Swing Line Lenders.

 

7 

Set forth, to at least 9 decimals, as a percentage of the Competitive Bid
Advance being assigned.

 

8 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

2



--------------------------------------------------------------------------------

The Assignee agrees to deliver to the Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Parent Borrower or any Foreign Subsidiary Borrower and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR NAME OF ASSIGNOR By:                             
                                                                         Name:
      Title: ASSIGNEE NAME OF ASSIGNEE By:                             
                                                                         Name:
      Title: Domestic Lending Office [Address] Eurocurrency Lending Office
[Address]

 

3



--------------------------------------------------------------------------------

[Consented to and]9 Accepted: JPMORGAN CHASE BANK, N.A., as Agent
By                                                                       
                           Name:       Title: [Consented to: MONSANTO COMPANY
By                                                                       
                           Name:        Title:]10 11[Consented to: JPMORGAN
CHASE BANK, N.A., as Issuing Lender By                             
                                                                     Name:
      Title: Consented to: CITIBANK, N.A., as Issuing Lender
By                                                                       
                           Name:       Title:

 

9 

Consent shall not be required if Assignee is an Eligible Assignee by reason of
clause (a) or clause (b) of the definition of “Eligible Assignee.”

10 

Consent shall not be required if Assignee is an Eligible Assignee by reason of
clause (a) or clause (b) of the definition of “Eligible Assignee” or if an Event
of Default has occurred and is continuing and shall be deemed unless Parent
Borrower objects in writing within ten Business Days after receiving notice of
the proposed assignment.

11 

None of the following consents shall be required if Assignee is an Eligible
Assignee by reason of clause (a) or clause (b) of the definition of “Eligible
Assignee.”



--------------------------------------------------------------------------------

Consented to: BANK OF AMERICA, N.A., as Issuing Lender
By                                                                       
                           Name:       Title:]

 

2



--------------------------------------------------------------------------------

ANNEX 1

FOUR-YEAR CREDIT AGREEMENT DATED AS OF APRIL 1, 2011

AMONG MONSANTO COMPANY,

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME,

THE LENDERS FROM TIME TO TIME PARTY THERETO,

JPMORGAN CHASE BANK, N.A., AS AGENT

AND THE OTHER AGENTS PARTIES THERETO

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties and Agreements.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement,
(c) attaches the Revolving Credit Note and Swing Line Note, if any and if
applicable, held by the Assignor, and (d) attaches the Competitive Bid Note, if
any and if applicable, held by it.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including making the representation and warranty set forth in Section 4.02 of
the Credit Agreement and being an Eligible Assignee), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender and (v) if
it is a Lender that is not a United States person (as defined in the Credit
Agreement), attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement
(including Section 2.17(e) of the Credit Agreement), duly completed and executed
by the Assignee and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

3



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. Notes.

(a) If a Revolving Credit Note or Swing Loan has been assigned, the Agent shall,
if requested by the Assignor or Assignee, as the case may be, request that the
applicable Borrower (i) exchange the Revolving Credit Note or Swing Line Note,
as applicable, attached hereto for a new Revolving Credit Note or Swing Line
Note, as applicable, payable to the order of the Assignor reflecting the
Commitment retained by the Assignor hereunder and (ii) issue a new Revolving
Credit Note or Swing Line Note, as applicable, payable to the Assignee
reflecting the Commitment assigned to the Assignee hereunder.

(b) If a Competitive Bid Advance has been assigned, the Agent shall, if
requested by the Assignor or Assignee, request that the Parent Borrower
(i) exchange the Competitive Bid Note attached hereto for a new Competitive Bid
Note payable to the order of the Assignor reflecting the Competitive Bid Advance
retained by the Assignor hereunder and (ii) issue a new Competitive Bid Note
payable to the Assignee reflecting the Competitive Bid Advance assigned to the
Assignee hereunder.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

4



--------------------------------------------------------------------------------

EXHIBIT D – FORM OF

ASSUMPTION AGREEMENT

Dated:

Monsanto Company

800 North Lindbergh Boulevard

St. Louis, Missouri 63167

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:         Nathan Lorensen

Ladies and Gentlemen:

Reference is made to the Four-Year Credit Agreement dated as of April 1, 2011
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Agent”),
Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays
Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead
arrangers and joint bookrunners. Terms defined in the Credit Agreement are used
herein with the same meaning.

The undersigned proposes to become an Assuming [Increasing][Extending] Lender
pursuant to Section [2.20][2.21] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [insert applicable Increase Date or Termination Date] and
that its Commitment shall as of such date be $    (the “Assumed Commitment”).

The undersigned (the “Assuming Bank”) (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement , (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to undertake the Assumed Commitment and
become a Lender (including making the representation and warranty set forth in
Section 4.02 of the Credit Agreement and being an Eligible Assignee), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assumed Commitment,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement and to undertake the Assumed
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender and (v) if
it is a Lender that is not a United States person (as defined in the Credit
Agreement), attached to the Assumption Agreement is any documentation required
to be delivered by it pursuant to the

 

5



--------------------------------------------------------------------------------

terms of the Credit Agreement (including Section 2.17(e) of the Credit
Agreement), duly completed and executed by the Assuming Bank, (b) agrees that
(i) it will, independently and without reliance on the Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender and (c) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

The effective date for this Assumption Agreement shall be [insert applicable
Increase Date or Termination Date] (the “Effective Date”). Upon delivery of this
Assumption Agreement to the Parent Borrower and the Agent and acceptance and
recording of this Assumption Agreement by the Agent, as of the Effective Date,
the Assuming Bank shall be a party to the Credit Agreement and have the rights
and obligations of a Lender thereunder. As of the Effective Date, the Agent
shall make all payments under the Credit Agreement in respect of the interest
assumed hereby (including payments of principal, interest, fees and other
amounts) to the Assuming Bank.

The Assuming Bank agrees to deliver to the Agent a completed administrative
questionnaire in which the Assuming Bank designates one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Parent Borrower or any Foreign Subsidiary Borrower and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assuming Bank’s compliance
procedures and applicable laws, including Federal and state securities laws.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by fax or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Assumption Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

[NAME OF ASSUMING BANK]

By

   

 

  Name:   Title:

Domestic Lending Office

(and address for notices):

[Address]

Eurocurrency Lending Office:

[Address]:

 

6



--------------------------------------------------------------------------------

Above Acknowledged and Agreed to:

MONSANTO COMPANY

By

     

Name:

 

Title:

[JPMORGAN CHASE BANK, N.A., as Agent and Issuing Lender1

By

     

Name:

 

Title:

CITIBANK, N.A., as Issuing Lender

By

     

Name:

 

Title:

BANK OF AMERICA, N.A., as Issuing Lender

By

     

Name:

 

Title:]

 

1 

Consent of the following parties shall not be required if Assuming Bank is a
Person of the type set forth in clause (a) or clause (b) of the definition of
“Eligible Assignee”.

 

7



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF NOTICE OF

EXTENSION OF TERMINATION DATE

[Date]

JPMorgan Chase Bank, N.A.,

    as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:         Nathan Lorensen

Monsanto Company

Ladies and Gentlemen:

Reference is made to the Four-Year Credit Agreement dated as of April 1, 2011
(as amended or modified from time to time, the “Credit Agreement”) among
Monsanto Company, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined in the Credit Agreement) from time to time
parties thereto, the Lenders (as defined in the Credit Agreement), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Agent”),
Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays
Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead
arrangers and joint bookrunners. Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to Section 2.21 of the Credit Agreement, the Lender named below hereby
notifies the Agent as follows:

[The Lender named below desires to extend the Termination Date with respect to
[all] [$        ] of its Commitment for a period of one year.]

[The Lender named below desires to extend the Termination Date with respect to
all of its Commitment for a period of one year and offers to increase its
Commitment commencing [            ] to $            .]

[The Lender named below does NOT desire to extend the Termination Date with
respect to any of its Commitment for a period of one year.]

 

8



--------------------------------------------------------------------------------

This notice is subject in all respects to the terms of the Credit Agreement, is
irrevocable and shall be effective only if received by the Agent no later than
[            ].1

 

Very truly yours,

[NAME OF LENDER]

By:

     

Name:

 

Title:

 

1 

This date shall be no later than 20 days prior to the applicable Termination
Date in the case of an Extending Lender’s notice to extend its Commitment unless
consented to by the Agent and Parent Borrower and no later than 10 days prior to
the Termination Date in the case of an Extending Lender’s offer to increase its
Commitment.

 

9



--------------------------------------------------------------------------------

EXHIBIT F-1 – FORM OF BORROWING

SUBSIDIARY AGREEMENT

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of                     , 201     (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER], a
                     (the “Subsidiary”), MONSANTO COMPANY, a Delaware
corporation (the “Parent Borrower”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Agent”) for the several banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of April 1, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the Foreign Subsidiary Borrowers (as
defined in the Credit Agreement) from time to time parties thereto, the Lenders,
the Agent and the other agents party thereto.

The parties hereto hereby agree as follows:

1. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

2. Pursuant to Section 2.23(a) of the Credit Agreement, the Parent Borrower
hereby designates the Subsidiary as a Foreign Subsidiary Borrower under the
Credit Agreement.

3. The Parent Borrower and the Subsidiary, jointly and severally, represent and
warrant that (i) the representations and warranties contained in the Credit
Agreement are true and correct on and as of the date hereof to the extent such
representations and warranties relate to the Subsidiary and this Agreement and
(ii) the Subsidiary has delivered to Agent any documents that it would have been
required to deliver to Agent pursuant to Sections 3.01(h)(iii) and (iv) if the
Subsidiary was a Foreign Subsidiary Borrower on the Effective Date.

4. The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in the Credit Agreement will apply to the obligations of the
Subsidiary as a Foreign Subsidiary Borrower.

5. Upon execution of this Agreement by the Parent Borrower, the Subsidiary and
the Agent, (i) the Subsidiary shall be a party to the Credit Agreement and shall
be a Foreign Subsidiary Borrower and a Borrower for all purposes thereof and
(ii) the Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

6. In the event of any inconsistency between the terms and conditions of the
Credit Agreement and the terms and conditions of this Agreement, the terms and
conditions of the Credit Agreement shall control.

7. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

8. This Agreement may be executed in any number of counterparts (including by
facsimile or electronic transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

[SUBSIDIARY] By:      

Name:

 

Title:

 

Address:

MONSANTO COMPANY

By:      

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as Agent

By:      

Name:

 

Title:

 

11



--------------------------------------------------------------------------------

EXHIBIT F-2 – FORM OF BORROWING

SUBSIDIARY TERMINATION

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMORGAN CHASE BANK, N.A., as Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Nathan Lorensen

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of April 1, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Monsanto Company, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Agent and the other agents parties thereto. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Credit
Agreement.

The Parent Borrower hereby terminates the status and rights
of                     (the “Terminated Subsidiary Borrower”) as a Foreign
Subsidiary Borrower under the Credit Agreement. [The Parent Borrower represents
and warrants that no Letters of Credit issued for the account of the Terminated
Subsidiary Borrower are outstanding as of the date hereof (other than Letters of
Credit that have been cash collateralized in a manner satisfactory to the
Agent), that no Advances made to the Terminated Subsidiary Borrower are
outstanding as of the date hereof and that all Foreign Borrower Obligations
payable by the Terminated Subsidiary Borrower in respect of Reimbursement
Obligations, interest and/or fees under the Credit Agreement (and, to the extent
notified by the Agent or any Lender, any other amounts payable by the Terminated
Subsidiary Borrower under the Credit Agreement) have been paid in full on or
prior to the date hereof.] [The Parent Borrower acknowledges that the Terminated
Subsidiary Borrower shall continue to be a Foreign Subsidiary Borrower under the
Credit Agreement until such time as all Letters of Credit issued for the account
of the Terminated Subsidiary Borrower shall have expired or terminated (or been
cash collateralized in a manner satisfactory to the Agent), all Advances made to
the Terminated Subsidiary Borrower shall have been prepaid and all Foreign
Borrower Obligations payable by the Terminated Subsidiary Borrower in respect of
Reimbursement Obligations, interest and/or fees under the Credit Agreement (and,
to the extent notified by the Agent or any Lender, any other amounts payable by
the Terminated Subsidiary Borrower under the Credit Agreement) shall have been
paid in full, provided that the Terminated Subsidiary Borrower shall not have
the right to make further borrowings as a Foreign Subsidiary Borrower under the
Credit Agreement or to request further Letters of Credit.]

This Borrowing Subsidiary Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. This
Borrowing Subsidiary Termination may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of

 

12



--------------------------------------------------------------------------------

this Borrowing Subsidiary Termination by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

13



--------------------------------------------------------------------------------

Very truly yours,

MONSANTO COMPANY

By:      

Title:

 

Acknowledged and Agreed:

[TERMINATED SUBSIDIARY BORROWER]

By:      

Title:

 

14



--------------------------------------------------------------------------------

EXHIBIT F-3 – FOREIGN

SUBSIDIARY OPINIONS

MATTERS TO BE COVERED BY

FOREIGN SUBSIDIARY OPINIONS

1. The Foreign Subsidiary Borrower is duly organized, validly existing and in
good standing under the laws of                      (the “Jurisdiction”).

2. The Foreign Subsidiary Borrower has the power and authority, and the legal
right to execute and deliver the Borrowing Subsidiary Agreement, to perform its
obligations under the Credit Agreement and to borrow under the Credit Agreement.
The Foreign Subsidiary Borrower has taken all necessary corporate action to
authorize the performance of its obligations as a “Foreign Subsidiary Borrower”
under the Credit Agreement and to authorize the execution and delivery of the
Borrowing Subsidiary Agreement and the performance of the Credit Agreement.

3. Except for consents, authorizations, approvals, notices and filings described
on an attached schedule, all of which have been obtained, made or waived and are
in full force and effect, no consent or authorization of, approval by, notice
to, filing with or other act by or in respect of, any governmental authority is
required in connection with the borrowings by the Foreign Subsidiary Borrower
under the Credit Agreement or with the execution, delivery, performance,
validity or enforceability of the Borrowing Subsidiary Agreement and of the
Credit Agreement.

4. The Borrowing Subsidiary Agreement has been duly executed and delivered on
behalf of the Foreign Subsidiary Borrower.

5. The execution and delivery of the Borrowing Subsidiary Agreement by the
Foreign Subsidiary Borrower, the performance of its obligations thereunder and
under the Credit Agreement, the consummation of the transactions contemplated
thereby and by the Credit Agreement, the compliance by the Foreign Subsidiary
Borrower with any of the provisions of the Credit Agreement, the borrowings
under the Credit Agreement and the use of proceeds thereof, all as provided
therein, (a) will not violate, or constitute a default under, any law, rule,
regulation or order applicable to the Foreign Subsidiary Borrower and (b) will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such law, rule, regulation or order.

6. There are no taxes imposed by the Jurisdiction (a) on or by virtue of the
execution, delivery or enforcement of the Borrowing Subsidiary Agreement or
enforcement or performance of the Credit Agreement or (b) on any payment to be
made by the Foreign Subsidiary Borrower pursuant to the Credit Agreement.

7. The Foreign Subsidiary Borrower is subject to civil and commercial law with
respect to its obligations under the Credit Agreement, and the execution and
delivery of the Borrowing Subsidiary Agreement and the performance by the
Foreign Subsidiary Borrower of the Credit Agreement constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Foreign Subsidiary Borrower nor any of its property, whether or not
held for its own account, has any immunity (sovereign or similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or similar
immunity) under the laws of the Jurisdiction in respect of its obligations under
the Credit Agreement.

 

15



--------------------------------------------------------------------------------

8. Under the laws of the Jurisdiction, the (a) submission to the exclusive
jurisdiction of the courts of the State of New York or the courts of the
United States of America for the Southern District of New York sitting in the
Borough of Manhattan and any appellate courts from any thereof and (b) waiver of
any objection to the venue of a proceeding in a New York court are irrevocably
binding on the Foreign Subsidiary Borrower.

9. To ensure the legality, validity, enforceability or admissibility in evidence
of the Borrowing Subsidiary Agreement and the Credit Agreement, it is not
necessary that the Borrowing Subsidiary Agreement, the Credit Agreement or any
other document be filed, registered or recorded with, or executed or notarized
before, any court of other authority of the Jurisdiction or that any
registration charge or stamp or similar tax be paid on or in respect of the
Borrowing Subsidiary Agreement, the Credit Agreement or any other document.

10. Each of the Borrowing Subsidiary Agreement and the Credit Agreement is in
proper legal form under the laws of the Jurisdiction for the enforcement thereof
against the Foreign Subsidiary Borrower under the laws of the Jurisdiction.

11. In any action or proceeding arising out of or relating to the Credit
Agreement in any court in the Jurisdiction, such court would recognize and give
effect to the choice of law provisions in the Credit Agreement wherein the
parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

12. It is not necessary under the laws of the Jurisdiction (a) in order to
enable the Agent and the Lenders or any of them to enforce their respective
rights under the Credit Agreement or (b) by reason of the execution of the
Credit Agreement or the Borrowing Subsidiary Agreement or the performance of the
Credit Agreement that any of them should be licensed, qualified or entitled to
carry on business in the Jurisdiction.

13. Neither the Agent nor any of the Lenders will be deemed to be resident,
domiciled, carrying on business or subject to taxation in the Jurisdiction
merely by reason of the execution of the Credit Agreement or the Borrowing
Subsidiary Agreement or the performance or enforcement of any thereof. The
performance by the Agent and the Lenders or any of them of any action required
or permitted under the Credit Agreement will not violate any law or regulation,
or be contrary to the public policy, of the Jurisdiction.

14. If any judgment of a competent court outside the Jurisdiction were rendered
against the Foreign Subsidiary Borrower in connection with any action arising
out of or relating to the Credit Agreement, such judgment would be recognized
and could be sued upon in the courts of the Jurisdiction, and such courts would
grant a judgment which would be enforceable against the Foreign Subsidiary
Borrower in the Jurisdiction without any retrial unless it is shown that (a) the
foreign court did not have jurisdiction in accordance with its jurisdictional
rules, (b) the party against whom the judgment of such foreign court was
obtained had no notice of the proceedings or (c) the judgment of such foreign
court was obtained through collusion or fraud or was based upon clear mistake of
fact or law.

 

16